                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                           )
CONFERENCE OF STATE BANK SUPERVISORS, INC. )
1129 20th Street, N.W.                     )
Washington, D.C. 20036                     )
                                           )
                       Plaintiff,          )                       Civil Action No. ___________
                                           )
       v.                                  )
                                           )
OFFICE OF THE COMPTROLLER                  )
OF THE CURRENCY,                           )
400 7th Street SW,                         )
Washington, D.C. 20219                     )
                                           )
and                                        )
                                           )
BRIAN BROOKS,                              )
ACTING COMPTROLLER OF THE CURRENCY,        )
400 7th Street SW,                         )
Washington, D.C. 20219                     )
                                           )
                       Defendants.         )
                                           )

            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

       Plaintiff CONFERENCE OF STATE BANK SUPERVISORS, INC. (“CSBS”) brings

this Complaint for declaratory and injunctive relief against the OFFICE OF THE

COMPTROLLER OF THE CURRENCY and BRIAN BROOKS, ACTING COMPTROLLER

OF THE CURRENCY (“Acting Comptroller Brooks”) (collectively, the “OCC”), alleging as
   Case 1:20-cv-03797-DLF Document 1 Filed 12/22/20 Page 1 of 70
follows:

                                       INTRODUCTION

       1.     CSBS, the nationwide organization of state banking and financial regulators in the

United States, brings this action challenging the OCC’s creation of a new special-purpose

national bank charter for nonbank companies (a “Nonbank Charter” and the “Nonbank Charter

                                                 1
Program”), and the OCC’s solicitation, acceptance and impending approval of an application for

a Nonbank Charter from Figure Technologies Inc. (the “Figure Charter Application”) which,

together with its subsidiaries, is a nonbank financial technology (“fintech”) company currently

regulated by CSBS’s members.

       2.      CSBS’s members have been successfully licensing and regulating nonbank

institutions like Figure Technologies for more than a century. In addition to supervising state-

chartered banks, the states regulate a variety of nonbank financial services providers, including

money transmitters, mortgage lenders, consumer lenders, and debt collectors.

       3.      Since 2018, Figure Technologies’ wholly owned subsidiary, Figure Lending LLC

(collectively, “Figure”), has been licensed and regulated by state regulators as a mortgage lender,

consumer lender, and/or debt collector in 49 states and the District of Columbia. Now, working

closely with the OCC and Acting Comptroller Brooks, Figure is on the verge of obtaining a

Nonbank Charter that it asserts will permit it to carry on these same activities without any state

licensure or regulatory oversight.

       4.      For many decades, and long before the OCC’s interest in nonbank fintech

companies like Figure manifested itself in the Nonbank Charter Program, nonbanks have

unquestionably been subject to state regulatory authority and state law—including but not

limited to licensing, examination and reporting requirements, usury laws, and a variety of other

consumer  protections, suchDocument
   Case 1:20-cv-03797-DLF   as restrictions
                                    1 Filed on product
                                            12/22/20   terms
                                                     Page 2 of and
                                                               70 unfair and deceptive practices,


and requirements pertaining to disclosure, investments, and net worth. Among other prudential

requirements, states also impose upon these nonbank companies certain business-conduct

requirements and ensure that these institutions conform to both state and federal consumer-

protection and anti-money-laundering laws. State regulators are responsible for enforcing these



                                                 2
laws and providing restitution to consumers, as well as receiving and resolving any complaints

submitted by consumers regarding the practices of financial institutions operating in their state.

       5.      The growth of the nonbank financial services industry has drawn the OCC’s

attention, initially leading to the creation of its Nonbank Charter Program and now culminating

in the OCC’s solicitation, acceptance and imminent approval of the Figure Charter Application.

The primary purpose of the Nonbank Charter Program is to enable nonbank fintech companies,

such as Figure, to escape state regulation by preempting and displacing the licensing, regulation,

and supervision responsibilities of state authorities over these institutions.

       6.      By creating the Nonbank Charter and actually soliciting, accepting, and

imminently approving an application for a Nonbank Charter in the form of the Figure Charter

Application, the OCC has gone far beyond the limited chartering authority granted to it by

Congress under the National Bank Act (the “NBA”) and other federal banking laws. Those laws

cabin the OCC’s authority to charter only those institutions that lawfully carry on either the

“business of banking” or certain special purposes expressly authorized by Congress.

       7.      The OCC formally announced its interest in nonbanks and the creation of a new

national bank charter for nonbank companies in December 2016, under the leadership of then-

Comptroller Thomas J. Curry (“Comptroller Curry”). Over the course of two presidential

administrations, four different Comptrollers, and numerous OCC publications related to the

Nonbank Charter, a varietyDocument
  Case 1:20-cv-03797-DLF   of labels1 have
                                       Filed been  applied,
                                             12/22/20 Page and    different (sometimes contradictory)
                                                            3 of 70


legal justifications have been advanced to support the Nonbank Charter Program. But at its heart,

the Nonbank Charter has always been a new type of special purpose charter improperly created

under the NBA without requiring that the charter recipient engage in deposit-taking or that it

obtain deposit insurance from the Federal Deposit Insurance Corporation (“FDIC”). Ultimately,



                                                  3
this unprecedented assertion of OCC chartering authority rests on the untenable assertion that

national banks are not required to obtain FDIC insurance to be lawfully entitled to commence the

business of banking under the NBA.

        8.     In the years since the OCC announced its Nonbank Charter initiative, the OCC

consistently has attempted to circumvent the deposit insurance requirement for national banks by

arguing that a national bank is required to obtain deposit insurance only if it is engaged in

receiving deposits. To support the notion that deposit taking is not required to carry on the

business of banking, the OCC has relied upon its own never-used (and recently invalidated)

regulation, 12 C.F.R. 5.20(e)(1), which provides, without precedent or statutory basis, that

receiving deposits is not necessary to carry on the business of banking.

        9.     Throughout the multiple rounds of prior litigation filed by CSBS and the New

York Department of Financial Services (“NYDFS”) challenging the OCC’s authority to grant

Nonbank Charters, the OCC responded to arguments that the Federal Reserve Act (“FRA”) and

Federal Deposit Insurance Act (“FDIA”) require national banks to obtain deposit insurance by

repeatedly asserting that deposit insurance is required for national banks only if the proposed

national bank would be eligible for deposit insurance, that is, only if it would, in OCC’s view, be

“engaged in the business of receiving deposits, other than trust funds” within the meaning of the

FDIA.

   Case10.     The OCC was
        1:20-cv-03797-DLF    dealt a1 significant
                          Document                 blow
                                       Filed 12/22/20   in 4May
                                                      Page   of 702019,   when the United States

District Court for the Southern District of New York (“SDNY”) ruled that the OCC lacked

authority to issue Nonbank Charters, in part, because obtaining deposit insurance is required for

national banks to lawfully commence the business of banking and, thus, receiving deposits is

indispensable to the business of banking under the NBA. Vullo v. Office of the Comptroller of the



                                                  4
Currency, 378 F. Supp. 3d 271, 296 (S.D.N.Y. 2019) (the “Vullo Ruling”). The SDNY entered a

final judgment and order setting aside the OCC’s chartering regulation with respect to charter

applicants that would not accept deposits. Lacewell v. Office of the Comptroller of the Currency,

2019 U.S. Dist. LEXIS 182934 (S.D.N.Y. Oct. 21, 2019).

       11.     Notably, when seeking to dismiss CSBS’s prior lawsuit challenging the Nonbank

Charter Program in this Court, the OCC itself explained to this Court that “that the link between

being a national bank and having deposit insurance applies only to those national banks that

actually hold deposits other than trust funds” and, therefore, only those national banks that take

deposits other than trust funds “need to obtain deposit insurance” due to the national bank

deposit insurance mandate. See Defendants’ Memorandum of Points and Authorities in Support

of Defendants’ Motion to Dismiss for Lack of Jurisdiction and For Failure to State a Claim, filed

in Conference of State Bank Supervisors v. Office of the Comptroller of the Currency, 1:18-cv-

02449 at pp. 41-43 (Doc. 12). The OCC doubled down on this admission when challenging the

Vullo Ruling in the United States Court of Appeals for the Second Circuit, conceding that the

national bank deposit insurance mandate applies to “deposit-taking” national banks.

       12.     In an effort to avoid the death blow dealt by the 2019 Vullo Ruling, and to salvage

its efforts to grant charters to nonbank institutions regulated by CSBS’s members, the OCC has

solicited, vetted and in November 2020 accepted as complete, Figure’s application for a

Nonbank Charter.
  Case 1:20-cv-03797-DLF   Document 1 Filed 12/22/20 Page 5 of 70


       13.     Once formally approved by the OCC, the institution Figure seeks to organize,

Figure Bank, N.A. (“Figure Bank”), will continue its (currently state-regulated) lending and

payments activities, free of state regulation and supervision and, based on the language of the

application, without obtaining deposit insurance from the FDIC.



                                                  5
       14.     Undoubtedly cognizant of the challenges presented by the Vullo Ruling’s recent

invalidation of the Nonbank Charter Program, Figure representatives have insisted in public

statements to the press that Figure has not applied for a “Nonbank Charter” because, after

extensive consultation with the OCC through the draft application process, the OCC has

concluded that Figure Bank will be engaged in receiving deposits, as that term is defined under

the FDIA.

       15.     Inexplicably, however, the OCC-vetted application states that Figure Bank “will

not be an insured depository institution,” and thus will not apply for or obtain deposit insurance

from the FDIC, despite the OCC’s prior repeated concessions that deposit insurance is required

for depository institutions.

       16.     Regardless of whether, in the OCC’s view, Figure Bank will or will not be

engaged in receiving deposits, Figure and the OCC have concluded that Figure Bank will be

engaged in the banking business but will not be required to become FDIC-insured to commence

business—thus, it is clear that Figure has applied for a Nonbank Charter.

       17.     The OCC is exceeding its chartering authority by administering the Nonbank

Charter Program and by accepting and imminently approving Figure’s application for a Nonbank

Charter thereunder because, to lawfully commence the business of banking, a national bank must

be eligible for, apply for, and obtain deposit insurance from the FDIC.

   Case18.     It is well settled
        1:20-cv-03797-DLF         by court
                            Document       precedent,
                                      1 Filed 12/22/20 federal
                                                       Page 6 ofbanking
                                                                 70       laws, and historical

chartering practice that to lawfully commence the “business of banking” under the NBA, a

national bank must, at a minimum, engage in receiving deposits and apply for and obtain federal

deposit insurance. Yet the OCC has, through its latest effort, created without statutory

authorization a new type of charter for nonbank companies that would neither lawfully carry on



                                                  6
the business of banking (because chartered institutions would not be FDIC-insured), nor any

other Congressionally authorized special purpose.

       19.     Because creating a special purpose charter for nondepository institutions and

soliciting and accepting the Figure Charter Application, and the interpretation upon which the

OCC relies in doing so, are contrary to the NBA and violate other federal banking laws, the OCC

has acted beyond its statutory authority and not in accordance with law.

       20.     Further, because the OCC established the Nonbank Charter Program without

adequately considering and addressing the myriad policy implications and concerns raised by the

public or conducting an adequate cost-benefit analysis, and because the OCC has not offered a

reasoned explanation for its decision, its actions should be deemed not only contrary to law, but

also arbitrary, capricious, and an abuse of discretion.

       21.     Additionally, in purportedly authorizing a charter for noninsured national banks,

the Nonbank Charter Program and the OCC’s decision to accept and approve the Figure Charter

application are arbitrary and capricious because this action directly contradicts the OCC’s

repeated prior public assertions (including before this Court) that a national bank that receives

deposits must obtain deposit insurance from the FDIC.

       22.     Moreover, the OCC’s attempt to enable nonbanks regulated by the states to

escape state regulation by availing themselves of federal preemption afforded under the NBA, as

provided in certain regulations
   Case 1:20-cv-03797-DLF       reflecting
                           Document  1 Filedthe OCC’sPage
                                             12/22/20 determinations
                                                          7 of 70    regarding which state laws

are preempted (12 CFR §§ 7.4007, 7.4008, and 34.4), is improper because those regulations are

invalid.

       23.     Specifically, following the 2008 financial crisis, in passing the Dodd-Frank Act,

Congress narrowed the scope of federal preemption of state consumer financial laws (and limited



                                                  7
the OCC’s authority to preempt such laws), in part, by amending the NBA and establishing

certain requirements for the OCC to promulgate preemption regulations. See 12 U.S.C. § 25b.

Among other things, these amendments limited preemption to those state laws that “prevent or

significantly interfere” with the exercise of a national bank’s powers, mandated that the OCC

evaluate preemption on a case-by-case basis, and required that the OCC revisit and submit its

preemption regulations to public comment every five years.

        24.     When the OCC revised its preemption regulations in 2011 in response to the NBA

amendment, and in the years since Dodd-Frank, the OCC has failed to comply with any of the

requirements found in Section 25b. Because the OCC preemption regulations exceed the OCC’s

statutory authority under Section 25b and have been promulgated without observance of

procedure required by law, the OCC’s preemption regulations are invalid regardless of whether

the OCC has the authority to create the Nonbank Charter. Moreover, this procedural injury claim

is irrefutably ripe.

        25.     CSBS’s challenge to the OCC’s chartering authority is also ripe for review. On

April 30, 2018, this Court found that the OCC’s issuance of a Nonbank Charter was too

speculative to support standing or ripeness and dismissed CSBS’s prior lawsuit without

prejudice. At that time, the OCC was in the midst of a leadership change and had publicly

expressed uncertainty regarding whether it would move forward with the Nonbank Charter

Program  at all. In fact, in seeking
   Case 1:20-cv-03797-DLF     Documentthe
                                        1 dismissal   of CSBS’s
                                          Filed 12/22/20  Page 8 oflawsuit
                                                                    70     as premature, the OCC argued

it was “incontrovertible that the OCC ha[d] not decided whether to accept applications” for the

Nonbank Charter Program. See Reply in Support of Defendant’s Motion to Dismiss, filed in

Conference of State Bank Supervisors v. Office of the Comptroller of the Currency, 1:17-cv-

00763 at p. 14 (Doc. 15). This Court relied on the OCC’s statements that, for example, “even if a



                                                   8
Fintech attempted to apply, the OCC may not accept the application” (Id.), and ultimately

determined that there were not sufficient allegations that the “OCC will issue a charter

imminently.” Memorandum Opinion at p. 5 (Doc. 19) (emphasis added).

        26.     After former Comptroller Otting made clear the OCC’s intent to accept

applications for Nonbank Charters on July 31, 2018, CSBS filed its second lawsuit challenging

the Nonbank Charter Program in October 2018. In September 2019, this Court found that

CSBS’s suit was unripe because no application for a Nonbank Charter had yet been filed.

Conference of State Bank Supervisors v. Office of the Comptroller of the Currency, No. 18-cv-

2449 (DLF), 2019 U.S. Dist. LEXIS 149531 (D.D.C. Sep. 3, 2019).

        27.     Things have changed substantially since the Court’s most recent decision,

however. The OCC has solicited, vetted and accepted the Figure Charter Application—an

application for a Nonbank Charter from a company that is licensed and regulated in all but one

state and intends, under its charter, to operate in all states free of state regulatory oversight and

consumer protection laws. Because of the extensive consultation with Figure that occurred

during the draft application process, and the OCC’s accepting the application as complete, the

OCC’s imminent approval of the Figure Charter Application is a foregone conclusion.

Additionally, the OCC is actively soliciting other applications for Nonbank Charters and has

expressed publicly its enthusiasm for issuing Nonbank Charters.

   Case28.     Both CSBSDocument
        1:20-cv-03797-DLF and each1 ofFiled
                                        its members   that 9currently
                                            12/22/20 Page    of 70      supervise and regulate Figure’s

operations in their states have already suffered actual injury as a result of the confusion and

disruption of resource allocation created by the Nonbank Charter Program and Figure Charter

Application, as described herein. Additional injuries to CSBS and its members are imminent as

Figure prepares to begin operating as a chartered nonbank and the OCC continues its pursuit of



                                                   9
additional Nonbank Charter applicants. The injuries suffered by CSBS and its members have

therefore taken a concrete and particularized form, and the legal challenge brought by CSBS is

fit for adjudication.

        29.     For all of these reasons, the Nonbank Charter Program and the OCC’s imminent

granting of a Nonbank Charter to Figure are subject to this Court’s review under the

Administrative Procedure Act (“APA”) and cannot stand. CSBS brings this action seeking

declaratory and injunctive relief declaring the OCC’s Nonbank Charter Program and the Figure

Charter unlawful and enjoining the OCC from soliciting, accepting, or approving applications for

Nonbank Charters, including the Figure Charter Application.

        30.     Additionally, CSBS seeks a declaration that the OCC’s preemption regulations

(found at 12 CFR §§ 7.4007, 7.4008, and 34.4) are invalid and enjoining the OCC from further

action pursuant to those regulations.

                                            PARTIES

        31.     Plaintiff CSBS is the nationwide organization of state banking and financial

services regulators from all 50 U.S. states, the District of Columbia, Guam, Puerto Rico, the U.S.

Virgin Islands, and American Samoa. CSBS is a 501(c)(3) corporation incorporated and

headquartered in Washington, DC.

        32.     For more than a century, CSBS has given state bank and financial services

regulators a national forum
   Case 1:20-cv-03797-DLF   to coordinate
                          Document 1 Filedbank and Page
                                          12/22/20 nondepository
                                                        10 of 70 supervision and to develop

regulatory policy. As the chartering and supervisory authorities for more than 79% of the banks

in the United States, and the licensing and regulatory authorities for more than 25,500

nondepository financial services providers, including Figure, CSBS’s members are charged with




                                                10
protecting consumers, ensuring safety and soundness of the institutions under their authority, and

encouraging economic prosperity in their states.

        33.     In addition to having standing in its own right, based on the injuries it has suffered

and will imminently suffer, Plaintiff CSBS also has associational standing to bring this action

because (1) its members would otherwise have standing to sue in their own right; (2) the interests

CSBS seeks to protect are germane to its purpose; and (3) neither the claims asserted nor the

relief sought requires the participation of individual members in this lawsuit. See Friends of the

Earth, Inc. v. Laidlaw Environmental Servs. (TOC), Inc., 528 U.S. 167, 181 (2000). Indeed,

courts have previously recognized CSBS’s associational standing to challenge actions of the

OCC. See Conference of State Bank Supervisors v. Lord, 532 F.Supp. 694, 695 (D. D.C. 1982);

aff’d sub nom. Conference of State Bank Supervisors v. Conover, 710 F.2d 878 (D.C. Cir. 1983).

        34.     Defendant Office of the Comptroller of the Currency is a bureau of the United

States Department of the Treasury and functions as the primary supervisor of federally chartered

national banks. Its offices are located at 400 7th Street S.W., Washington, DC 20219.

        35.     Defendant Brian Brooks is the current Acting Comptroller of the Currency and is

named in his official capacity.

                                  JURISDICTION AND VENUE

        36.     This action arises under the Administrative Procedure Act, 5 U.S.C. §§ 500-596,

701Case
    et seq., the National Bank
        1:20-cv-03797-DLF      Act,112Filed
                           Document    U.S.C.   § 1, et
                                            12/22/20    seq.11and
                                                     Page      of 7012 U.S.C. § 21, et seq., the Federal


Reserve Act, 12 U.S.C. §§ 221 et. seq., and the Federal Deposit Insurance Act 12 U.S.C. §§ 1811

et. seq. This Court has jurisdiction pursuant to 28 U.S.C. § 1331.

        37.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(e)(1).




                                                   11
                                         BACKGROUND

I.     Insured Banks and Nonbanks are Distinct Types of Institutions Subject to Distinct
       Systems of Regulation.


       38.     In the United States, insured banks and nonbanks are different types of

institutions and are subject to distinct systems of financial regulation administered by different

regulatory authorities.

       39.     Insured banks are banking corporations chartered under special federal or state

incorporation laws enabling the formation of commercial banks that engage in receiving deposits

and obtain federal deposit insurance, in addition to engaging in nondepository financial activities

such as lending money and paying checks.

       40.     Nonbanks, such as Figure, are not banks. These nonbank entities are natural

persons or entities organized under general incorporation laws that engage in nondepository

financial activities, such as lending and transmitting money, but do not engage in receiving

deposits and are prohibited from doing so by federal and state laws.

       41.     In fact, the laws of every state prohibit the use of the term “bank” in naming a

nonbank, prohibit nonbanks from creating the impression that they are banks, and prohibit

general business corporations, such as Figure, from carrying on the business of banking.

       42.     Nonbanks are not subject to federal and state banking laws because they are not

required to obtain a bank or
   Case 1:20-cv-03797-DLF    other depository
                          Document              institution
                                    1 Filed 12/22/20        charter
                                                      Page 12 of 70 to simply lend or transmit money.

In contrast, since the creation of the system of federal deposit insurance in 1933, federal law has

prohibited institutions from taking deposits unless they obtain a bank or other depository

institution charter and thereby become subject to banking regulation. 12 U.S.C. § 378(a)(2).

       43.     Unauthorized banking laws in every state likewise treat deposit-taking as the

exclusive privilege of commercial banks and other depository institutions (such as savings

                                                 12
associations and credit unions). By restricting the activity of deposit taking to insured depository

institutions, federal and state laws ensure that banking is subject to bank regulation, while still

preserving the rights of individuals and entities, such as Figure, to engage in nondepository

financial activities.

        44.     Thus, the only reason that an institution seeking to undertake financial activities is

required to obtain a bank charter is to engage in receiving deposits, and, conversely, it is

unnecessary for nonbanks, such as Figure, to obtain a national or state bank charter simply to

conduct financial activities other than deposit-taking. For this reason, a separate and distinct

system of regulation has been established to regulate the financial activities of nonbanks.

        45.     Because insured banks are subject to a distinct and comprehensive regulatory

scheme, they are generally not bound by state licensing and regulatory requirements applicable

to nonbank financial institutions (like Figure), either because they are exempted or because the

licensing requirement is federally preempted.

        46.     Whether a bank must obtain deposit insurance from the FDIC to lawfully conduct

its business is generally governed by federal law for federally-chartered banks and state law for

state-chartered banks. Federal law requires national banks to be insured banks and, likewise,

virtually all states require state-chartered banks to be insured banks.

        47.     Even in those states that permit the formation of noninsured banks, these

noninsured  state banks would
   Case 1:20-cv-03797-DLF     not receive
                          Document 1 Filed the benefits
                                           12/22/20 Pagethat accrue
                                                          13 of 70  to an insured state bank—in

particular, federal preemption and access to the federal safety net—because the FDIA affords

these privileges only to insured state banks. See e.g., 12 U.S.C. § 1831d.




                                                  13
       A.      Both the OCC and the States Charter and Regulate Insured Banks
               Concurrently, as Part of the U.S. Dual-Banking System.

       48.     The federal government and state governments exercise concurrent authority over

insured banks under their respective special incorporation laws, which enable them to charter and

regulate commercial banks.

       49.     This allocation of chartering and regulatory authority is referred to as a “dual

banking system” because, in seeking to form a bank, organizers can choose to apply for a state

charter issued by one of CSBS’s members, or for a federal charter issued by the OCC.

       50.      National banks are commercial banks chartered and regulated primarily by the

OCC, while state banks are commercial banks chartered and regulated primarily by their state

chartering authority in conjunction with either the FDIC or the Federal Reserve System (“FRS”).

       51.     National banks are required to become members of the FRS, while, for state

banks, Federal Reserve membership is optional. See 12 U.S.C. §§ 222 (national banks) and 321

(state banks). State banks that become FRS members have the FRS as their primary federal

regulator, while state banks that do not become FRS members have the FDIC as their primary

federal regulator.

       52.     As a condition of Federal Reserve membership, national banks are required to

apply for, obtain, and maintain deposit insurance from the FDIC. 12 U.S.C. §§ 222, 1818. Thus,

national banks chartered by the OCC to carry on the business of banking must be FDIC-insured
   Case 1:20-cv-03797-DLF Document 1 Filed 12/22/20 Page 14 of 70
banks to lawfully commence the business of banking. But the Figure Charter Application

indicates that Figure would not comply with this requirement and, instead, will become a Federal

Reserve member without applying for or obtaining deposit insurance from the FDIC.

       53.     The FRA, FDIA, and other federal banking laws impose uniform prudential and

safety and soundness requirements on insured national and state-chartered banks, including, but


                                                 14
not limited to, generally applicable capital requirements, community reinvestment requirements,

regular examination, uniform supervisory ratings, lending limits, and restrictions on unsafe and

unsound banking practices. These prudential rules and requirements generally apply to “insured

banks” or “insured depository institutions” more broadly and thus become applicable upon

obtaining deposit insurance from the FDIC. Because Figure will not be an insured bank, none of

these rules and requirements will apply to Figure.

        54.     Federal banking laws also impose restrictions on the organizational structure,

control, affiliation, merger and acquisition, and conversion of national and state banks. For

instance, any parent company that controls a “bank” is deemed a “bank holding company”

pursuant to the Bank Holding Company Act (“BHCA”), and is subject to regulation and

supervision by the FRS and restricted to conducting only those activities that are deemed by the

FRS to be “closely related to banking.” 12 U.S.C. § 1843(c)(8). Because it will not be an insured

bank, Figure Bank will not be a “bank” under BHCA and, therefore, its holding company, Figure

Technologies, and any successor thereto will not be subject to the BHCA or limited to activities

“closely related to banking.”

        55.     Lastly, in the event of insolvency, unlike other commercial enterprises and

nondepository financial institutions licensed by the states, such as Figure, insured banks are

ineligible for bankruptcy. See 11 U.S.C. § 109(b), (d). Instead, insured banks are subject to a

special
   Caseresolution  regime outside
        1:20-cv-03797-DLF Documentof1 bankruptcy    thatPage
                                       Filed 12/22/20    involves
                                                             15 of 70seizure of insolvent or unsound


banks and resolution through an FDIC receivership.

        56.     These extensive regulations applicable to insured banks—including the prudential

regulations, structural restrictions, and special resolution mechanisms mentioned above—have

developed over time and in recognition that the special deposit-taking power of banks poses a



                                                   15
special hazard to the public that necessitates the application of “cradle-to-grave” regulation to the

entirety of bank operations, in order to reduce the likelihood and severity of bank failure.

Nevertheless, Figure will operate free of these regulations and restrictions since it will not be an

insured bank.

        57.     As recompense for the unparalleled stringency and intrusiveness of insured bank

regulation, insured banks are given certain regulatory privileges not afforded other institutions.

One of the most significant privileges afforded insured banks is federal preemption of state law

and regulation. The OCC intends to grant Figure and other Nonbank Charter recipients the

benefit of these privileges without requiring it to incur the concurrent regulatory responsibilities

that justify the privileges.

        B.      CSBS’s Member States Have Always Had Primary Responsibility For
                Licensing and Regulating Nondepository Financial Institutions
                (“Nonbanks”).

        58.     For more than a century, states have regulated nonbank financial activities by

requiring all persons and corporations to obtain a state license to engage in such activities in a

business capacity.

        59.     These state laws impose licensing and other regulatory requirements on

nondepository financial institutions that provide certain consumer financial services and delegate

the authority to regulate and supervise such institutions to the state banking and financial

agencies that are CSBS’s Document
   Case 1:20-cv-03797-DLF members.1 Generally,   nondepository
                                     Filed 12/22/20 Page 16 of 70institutions must obtain a license


in every state in which they seek to engage in financial activities subject to licensure.

Additionally, these entities are generally subject to ongoing oversight through periodic

regulatory reporting requirements and examinations by state regulators.

        60.     The nondepository financial activities subject to licensing and regulation by the

states generally include mortgage lending and servicing, consumer lending and servicing,
                                                 16
money-services businesses and money transmission, debt collection, credit-service businesses,

credit bureaus, payday lending, title lending, auto lending and auto loan servicing, and student

lending and student-loan servicing.

       61.     State laws impose product restrictions on these nondepository institutions, such as

restrictions on interest rates and finance charges. State laws also impose business conduct

requirements—such as prohibitions on unfair, abusive, or deceptive acts and practices;

restrictions on predatory lending; customer communication restrictions; disclosure requirements;

permissible investment requirements; and net worth requirements.

       62.     State laws governing consumer lending require the licensure and regulation of

institutions engaging in the business of lending money to persons on an unsecured basis below a

certain amount and/or above a certain percentage rate. Some of these laws also apply to

commercial lending, in addition to lending for household, family, and personal purposes.

       63.     State regimes governing money transmission and other money-transfer services

generally apply to businesses that provide check cashing, currency exchange, or money

transmitting or remittance services, or issue or redeem money orders, traveler’s checks, and other

similar instruments.

       64.     All 50 states require any person or company that negotiates, makes, or offers to

make mortgage loans to obtain a mortgage lending license. Under these licensing laws, nonbank

mortgage lenders are subject
  Case 1:20-cv-03797-DLF     to restrictions
                         Document            on product
                                   1 Filed 12/22/20 Pageterms   and business conduct, as well as
                                                         17 of 70


pre-licensure and continuing education standards and character and fitness requirements. These

requirements conform to the Secure and Fair Enforcement for Mortgage Licensing Act of 2008

(“SAFE Act”), which set minimum standards for state licensure of nonbank mortgage lenders

and called for the states to establish the Nationwide Mortgage Licensing System (“NMLS”),



                                                17
administered by CSBS. Today, NMLS is administered by CSBS on behalf of its members and

serves as the system of record for state licensure of nonbank money transmitters, consumer

lenders, and other licensed nonbank financial institutions.

       65.     Through its subsidiary, Figure Lending LLC, Figure currently is licensed and

regulated by state regulators as a mortgage lender, consumer lender, and/or debt collector in 49

states and the District of Columbia. It holds a total of 95 state licenses covering these loan-

related activities. See Figure Lending LLC (NMLS ID: 1717824), State Licenses/Registrations,

NMLS Consumer Access (Dec. 21, 2020) (attached here to as Exhibit A).

       66.     Additionally, upon information and belief, through another subsidiary, Figure

Payments Corporation, Figure intends in early 2021 to begin engaging in additional money-

transmission activities through a new product offering. On September 22, 2020, Figure registered

with the U.S. Department of Treasury’s Financial Crimes Enforcement Network (“FinCEN”) as

a money-services business engaged in money transmission in all 50 states. These new money-

transmission activities will be subject to state money-transmission licensing requirements as well

(unless improperly preempted by a national bank charter granted by the OCC).

       67.     Thus, Figure’s offerings fall squarely within the types of money-lending and

transmitting activities performed by nondepository institutions that CSBS’s members have

overseen for more than a century.

II. CaseThe  National Bank
        1:20-cv-03797-DLF   Act Allows
                          Document 1 FiledNational
                                           12/22/20 Banks
                                                    Page 18to
                                                            of Escape
                                                               70     the Application of State
        Law Under Certain Circumstances.

       68.     The NBA and the OCC’s implementing regulations preempt a number of state

laws, including but not limited to state laws authorizing state regulation of national banks, state

laws that conflict with a national bank’s exercise of its powers, and state usury laws.




                                                 18
       69.     Under the NBA, national banks are subject exclusively to the regulatory authority

of the OCC and, thus, state laws authorizing state bank regulators to apply state regulation to

national banks and otherwise supervise and examine national banks are expressly preempted. 12

U.S.C. § 484; 12 C.F.R. § 7.4000 (2020).

       70.     Furthermore, under the NBA, “state consumer financial laws” that “prevent or

significantly interfere” with a national bank’s exercise of its powers are preempted. See 12

U.S.C. § 25b. In its regulations, the OCC has listed certain categories of state laws that are said

to be preempted under this standard—such as state laws governing loan terms, interest rates,

advertising, and disclosure. 12 C.F.R. §§ 7.4007, 7.4008, and 34.4 (2020).

       71.     These regulations also provide that any state licensing laws that require national

banks to obtain a license or to register with the state before exercising a federally-granted

authority—including the activities of lending and transmitting money—are preempted because

they interfere with a national bank’s exercise of its powers. 12 C.F.R. §§, 7.4008(d)(1);

7.5002(c); 34.4(a)(1) (2018).

       72.     Moreover, Section 85 of the NBA expressly preempts state usury laws in certain

circumstances. For example, under the “most favored lender” reading of Section 85, the

maximum rate permitted to be charged on loans extended by national banks is the rate of interest

allowed by the laws of the state where the bank is located, even if that rate is higher than the rate

permitted  by state law for Document
   Case 1:20-cv-03797-DLF   state banks. 12 U.S.C.
                                     1 Filed 12/22/20§ Page
                                                       85; 12
                                                            19C.F.R.
                                                              of 70 §§ 7.4001(b).


       73.     Additionally, Section 85 permits the interstate “exportation” of interest rates—

allowing the bank to apply the maximum permissible rate in the state in which the bank is

located to loans to customers residing in a different state, even if the rate exceeds the highest

permissible rate in that state. 12 USC § 85. Further, “interest” under Section 85 has been



                                                 19
interpreted to include a wide variety of finance charges and fees and preempts conflicting state

law definitions of interest. 12 U.S.C. § 85; 12 C.F.R. § 7.4001(c).

        74.     As the OCC has stated, making this extensive preemption available to nonbank

financial institutions to which it would not otherwise apply is the primary purpose for which the

OCC has created the Nonbank Charter, see OCC Policy Statement on Financial Technology

Companies’ Eligibility to Apply for National Bank Charters, p.2 (July 31, 2018) (“the OCC’s

uniform supervision . . . will help promote consistency in the application of laws and regulations

across the country”), and is the primary reason that Figure has applied for a Nonbank Charter,

see Figure Charter Application, p. 5 (“Figure Bank will enable Figure Group to offer a cohesive

set of products and services to its customers nationwide, to focus its compliance efforts on the

requirements of a single regulator, . . .”).

        A.      Congress Has Consistently and Repeatedly Rejected the Sweeping
                Preemption that the OCC Seeks to Allow.

        75.     As recent history has shown, given the broad nature of NBA preemption, its

extension to nondepository institutions is not good public policy. Indeed, it is widely accepted

that by insulating nondepository mortgage company subsidiaries of national banks from

supervision and enforcement authority of state regulators and state attorneys general, and by

asserting preemption of state anti-predatory lending laws from the mid-1990s to the early 2000s,

the OCC played a pivotal role in laying the legal foundation for the subprime lending abuses that
   Case 1:20-cv-03797-DLF Document 1 Filed 12/22/20 Page 20 of 70
bore out during the financial crisis in the years that followed. See Arthur E. Wilmarth Jr., The

Dodd Frank Act’s Expansion of State Authority to Protect Consumers of Financial Services, 36

J. Corp. L. 893, 897-918 (2011).

        76.     To correct the OCC’s regulatory overreach, Congress enacted the Dodd-Frank

Act in 2010, amending the NBA to rescind the OCC’s extension of NBA preemption to


                                                 20
nondepository subsidiaries of national banks, making those subsidiaries subject to state consumer

financial laws. See 12 U.S.C. § 25b(b)(2), (e), (h). Congress also took significant steps to limit

the OCC’s authority to preempt state consumer financial laws, including through the imposition

of new substantive and procedural requirements and heightened standards of review. See 12

U.S.C. § 25b(b), (c), (d), (g).

        77.     State government officials have expertise in the banking practices and market

conditions in their communities, which makes them uniquely situated to recognize and act upon

consumer financial protection issues. Due to state regulators’ proximity to the consumers and

communities they are charged with protecting, and their accountability to the state legislatures

that promulgate state consumer financial laws, state regulators are best positioned to apply,

interpret, and enforce state consumer financial laws. In contrast, centralized federal agencies lack

local accountability and visibility.

        78.     Additionally, for more than a century, state banking regulators have led the way

in promoting and enabling financial innovation, being the first to allow such new ideas as

interest-bearing checking accounts, home equity loans, and automated teller machines—

innovations that were subsequently adopted in the national banking system. Today, state banking

regulators and state-chartered banks continue to enable and foster innovation in many ways–

bringing innovations to market through a multitude of paths that include building in-house

technology  capabilities and/or
   Case 1:20-cv-03797-DLF       leveraging
                           Document 1 Filed external
                                            12/22/20 partners.
                                                     Page 21 of 70


        79.     Importantly, regulators in the dual-banking system have enabled the emergence of

these innovations by embracing and building upon the essential attributes that make a bank what

it is, not by denying those attributes and deconstructing banking simply to enable the

circumvention of existing regulatory systems.



                                                  21
       80.      Ultimately, the dual-banking system thrives when it operates as intended, not

when bank regulators enable arbitrage by seeking to exploit purported ambiguity in foundational

statutory terms with well-settled meanings (as OCC has done here). The system succeeds when

bank regulators embrace the dynamic of competitive federalism to encourage banks to deliver

innovative solutions that further the purpose for which they are chartered, namely, to lawfully

carry on the business of banking.

III.   Congress Limited the OCC’s Statutory Power to Chartering National Banking
       Associations for “Carrying on the Business of Banking.”

       81.      The NBA, enacted in 1863 and substantially revised in 1864, created the national

banking system and established the OCC as a bureau within the Treasury Department with

responsibility for supervising these federally chartered banks. See 12 U.S.C. § 1, et seq.; 12

U.S.C. § 21, et seq. (Title LXII of the Revised Statutes).

       82.      The OCC is responsible for ensuring federally chartered banks’ safety and

soundness, compliance with federal banking laws, and compliance with federal laws regarding

fair access to financial services and fair treatment of customers. 12 U.S.C. § 1(a). The OCC is

authorized to “prescribe rules and regulations to carry out the responsibilities of the office.” 12

U.S.C. § 93a.

       83.      The NBA is a bank incorporation law enabling the chartering of national banks.

Under the NBA, national banks are formed for “carrying on the business of banking,” 12 U.S.C.
   Case 1:20-cv-03797-DLF Document 1 Filed 12/22/20 Page 22 of 70
§ 21, and are granted the powers necessary to pursue this purpose. See 12 U.S.C. § 24. To

organize a national bank, the NBA requires incorporators to file articles of association and an

organization certificate with the OCC. See 12 U.S.C. § 21-22. For the OCC to be authorized to

grant the charter, the association must be “lawfully entitled to commence the business of

banking” and formed for the “legitimate objects” contemplated by the NBA. 12 U.S.C. §§ 26-27.


                                                 22
       A.      The Essential, Unambiguous Meaning of the “Business of Banking”
               Necessarily Includes the Receiving of Deposits.

       84.     The NBA, both on its own and when read together with other federal banking

laws, specifies the minimum, essential meaning of the “business of banking.” Indeed, the text of

the Act, judicial interpretations of the Act, and subsequently enacted federal banking laws

interrelated with the Act—including the FRA, the National Banking Acts of 1933 and 1935,

FDIA, and BHCA—all indicate that engaging in receiving deposits is a necessary condition of

carrying on the banking business under the NBA.

       85.     First, the plain language of the NBA chartering provisions require incorporators to

identify in the organization certificate the place where the national bank’s “operations of

discount and deposit are to be carried on” and refers to such operations elsewhere as “the general

business of each national bank association.” 12 U.S.C. §§ 22, 81. This provision of the NBA,

unmodified since the Act’s passage in the 1860s, gives a clear indication that, in enacting the

NBA, Congress identified deposit taking as an indispensable function necessary to carry on the

business of banking.

       86.     Additionally, in interpreting the meaning of the business of banking under the

NBA, the OCC has stated that “the National Bank Act essentially reduces the business of

banking, in perhaps its simplest form, to accepting deposits, making loans, and paying checks.”

See 1985 OCC QJ LEXIS 812, *21-22, cited with approval in Dep’t of Banking & Consumer
   Case 1:20-cv-03797-DLF Document 1 Filed 12/22/20 Page 23 of 70
Fin. v. Clarke, 809 F.2d 266, 270 (5th Cir. 1987) (“Congress has defined the business of

banking, stripped to its essentials, as accepting deposits, paying checks, and making loans”), cert

denied 483 U.S. 1010 (1987). Thus, the OCC and the courts have previously interpreted and

defined the business of banking as requiring engaging in all three core banking functions,

including the function of receiving deposits.


                                                 23
       87.     More generally, courts that have interpreted the term “business of banking” as

used in the NBA have taken note of the essential nature of deposit taking. See, e.g., United States

v. Philadelphia National Bank, 374 U.S. 321, 326 (1963)(“[c]ommercial banks are unique

among financial institutions in that they alone are permitted by law to accept demand deposits.”)

(emphasis added). Indeed, as put by the Ninth Circuit, “the deposit and withdrawal of funds ‘are

services provided by banks since the days of their creation. Indeed, such activities define the

business of banking.’” See Gutierrez v. Wells Fargo Bank, 704 F.3d 712, 723 (9th Cir. 2012)

(quoting Bank of Am. v. City & Cty. of S.F., 309 F.3d 551, 563 (9th Cir. 2002)).

       88.     Additionally, other federal banking laws that have a practical interrelation with

the NBA confirm that receiving deposits is required to carry on the business of banking.

       89.     For example, in order to comply with the NBA requirement that the applicant be

“lawfully entitled to commence” the business of banking (12 U.S.C. §§ 26-27), the FRA requires

that an applicant be capable of becoming a member of the FRS and an insured bank under the

FDIA upon “commencing business.” 12 U.S.C. § 222. A national bank that fails to become (or

cannot become) an FRS member and obtain deposit insurance from the FDIC forfeits “all of the

rights, privileges, and franchises” granted to it under the NBA. 12 U.S.C. § 501a.

       90.     However, a national bank cannot obtain deposit insurance unless it takes deposits,

because the FDIA expressly requires that a national bank be “engaged in the business of

receiving deposits, other than
   Case 1:20-cv-03797-DLF      trust 1funds”
                           Document           to be eligible
                                        Filed 12/22/20       to of
                                                       Page 24  be70an “insured bank.” 12 U.S.C. §

1815(a)(1). Therefore, absent specific congressional authorization, a national bank must, at a

minimum, be “engaged in the business of receiving deposits” in order to comply with obligations

imposed under the FRA and FDIA and thereby be “lawfully entitled to commence the business

of banking” under the NBA.



                                                  24
       91.     Additionally, through the definition of “bank” in the BHCA, 12 U.S.C. § 1841, et

seq., Congress likewise has recognized that receiving deposits is a required function in order to

be engaged in the “business of banking.” The BHCA definition of “bank” and the NBA term

“business of banking” should be interpreted together in a coherent fashion because they serve a

similar purpose of restricting entry into the banking system. See Whitney Nat’l Bank v. Bank of

New Orleans & Tr. Co., 379 U.S. 411, 417-26 (1965).

       92.     Section 2(c)(1) of the BHCA defines a “bank” to include an institution that, at a

minimum, engages in the business of receiving deposits. See 12 U.S.C. §§ 1841(c)((1)(A) and

(B). Congress purposely crafted this definition to ensure that it covers all institutions chartered to

carry on the business of banking, and thus its focus on deposit-taking represents a recognition by

Congress that receiving deposits is necessary to carry on the banking business. Accordingly, any

definition of the “business of banking” in the NBA that does not require receiving deposits is

plainly in conflict with the BHCA and undermines Congressional intent to restrict entry into the

banking system.

       93.     Lastly, in prohibiting receiving deposits without obtaining a bank charter, the

federal and state unauthorized banking laws and the extensive body of precedent interpreting

these laws indicate that deposit-taking is a function indispensable to engaging in the business of

banking. See, e.g., 12 U.S.C. § 378(a)(2); Davis v. W.J. West & Co., 127 Ga. 407 (1907).

   Case94.     The fundamental
       1:20-cv-03797-DLF       proposition
                         Document            underlying
                                  1 Filed 12/22/20      these
                                                   Page 25 of 70laws   is that institutions may

conduct all manner of financial activities (some of which, such as lending and transmitting

money, may even be core to the banking business), but it is only when financial activities are

conducted in concert with the function of receiving deposits that those activities take on the

character of banking activities.



                                                 25
        95.    In sum, read together and in a manner consistent with other banking laws, the

NBA must be interpreted to reflect the consistent, settled understanding of Congress and the

courts that engaging in receiving deposits is indispensable to “carrying on the business of

banking.”

        96.    For these reasons, as previously noted, a federal court has already struck down the

OCC’s Nonbank Charter Program, concluding that “the NBA’s ‘business of banking’ clause,

read in the light of its plain language, history, and legislative context, unambiguously requires

that, absent a statutory provision to the contrary, only depository institutions are eligible to

receive national bank charters from OCC.” Vullo Ruling, 378 F. Supp. 3d at 298.

        B.     Applying for and obtaining deposit insurance from the FDIC is necessary for
               a national bank to lawfully commence the business of banking.

        97.    Since Congress first established the federal deposit insurance system in 1933,

national banks have been required not only to be eligible for deposit insurance (by engaging in

receiving deposits) but to actually obtain deposit insurance from the FDIC. See Act of June 16,

1933, ch. 89, § 8, 48 Stat. 162, 179; Act of Aug. 23, 1935, ch. 614, § 101, 49 Stat. 685, 688, 691.

        98.    Although the deposit insurance provisions of the Banking Acts of 1933 and 1935

were subsequently incorporated into an independent act with the enactment of the Federal

Deposit Insurance Act of 1950, Pub. L. 81–797, 64 Stat. 873, Congress maintained the deposit

insurance mandate in the FRA. See 12 U.S.C. § 222. As a result, from 1933 to today, every
   Case 1:20-cv-03797-DLF Document 1 Filed 12/22/20 Page 26 of 70
institution chartered by the OCC to carry on the business of banking has been a FDIC-insured

bank.

        99.    The requirement that national banks become FDIC-insured banks has always been

contained in the FRA and the FDIA because these laws, in equal measure to the NBA itself,

govern the powers, rights and privileges of national banks, which are automatic members of the


                                                  26
FRS. See, e.g., 12 U.S.C. § 371 (granting national banks the power to originate mortgage loans);

12 U.S.C. § 1816(7) & 12 C.F.R. § 5.20(a) (providing that all of the powers of national banks

must be “consistent with the purposes of the [FDIA].”).

       100.     To be eligible to obtain deposit insurance, an institution must obtain a federal or

state depository institution charter and, upon commencing business, be “engaged in the business

of receiving deposits other than trust funds” as defined in the FDIA. 12 U.S.C. § 1815(a)(1). The

FDIC has established that an institution is “engaged in the business of receiving deposits other

than trust funds” only if it “maintains one or more non-trust deposit accounts in the minimum

aggregate amount of $500,000.” 12 C.F.R. § 303.14.

       101.     Only the FDIC is authorized to make a final determination as to whether or not a

proposed bank would, in fact, be “engaged in the business of receiving deposits, other than trust

funds” (see 12 U.S.C. §§ 1815(a)(6), 1818(p)) because, among other things, the FDIC has the

exclusive authority to define what liabilities of a bank constitute “deposits” under the FDIA. See

12 U.S.C. § 1813(l)(5). Therefore, the initial determination of a bank chartering authority—

whether that authority is the OCC or a state bank regulator—as to whether or not a proposed

bank’s liabilities qualify as a “deposit” as defined in the FDIA, or whether that proposed bank

would or would not “be engaged in the business of receiving deposits” is precatory in nature,

rather than authoritative.

   Case102.    The FDIA Document
       1:20-cv-03797-DLF definition1 ofFiled
                                         “deposit”
                                             12/22/20is Page
                                                        incredibly
                                                             27 of 70broad   and, in general,

encompasses “the unpaid balance of money or its equivalent received or held by a bank or

savings association” and “such other obligations” that the FDIC finds “to be deposit liabilities by

general usage.” 12 U.S.C. § 1813(l); see also, e.g., FDIC General Counsel’s Opinion No. 8, FIL-




                                                   27
129-2008 (Nov. 13, 2008) (available at https://www.fdic.gov/regulations/laws/rules/5500-

500.html).

       103.    If an institution applies to the FDIC for deposit insurance, the FDIC will

determine whether the institution is eligible and qualified for deposit insurance, and if FDIC

approval is obtained, then the institution will become an “insured depository institution” or, more

specifically in the case of a national bank, an “insured bank.” 12 U.S.C. § 1813(c)(1), (h).

       104.    All of the “deposits” in an insured bank will be insured equally by the FDIC; the

FDIA does not distinguish between different types of deposit accounts or depositors for

insurance purposes. Specifically, the FDIC will “aggregate the amounts of all deposits in the

insured depository institution which are maintained by a depositor in the same capacity and the

same right for the benefit of the depositor, either in the name of the depositor or in the name of

any other person." 12 U.S.C. § 1821(a)(1)(C).

       105.    The amount due to any individual depositor for deposits in the insured depository

institution not in excess of the “standard maximum deposit insurance amount” (currently

$250,000) will be “insured deposits,” 12 U.S.C. § 1813(m)(1), and amounts in excess will be

“uninsured deposits,” 12 U.S.C. § 1813(m)(3). Thus, after becoming an insured depository

institution, a bank cannot elect to treat an entire deposit account as an “uninsured deposit” and

thereby deny deposit insurance coverage to the deposits of its depositors.

   Case106.    Lastly, after
       1:20-cv-03797-DLF     having 1become
                           Document           an insured
                                       Filed 12/22/20 Pagedepository
                                                           28 of 70    institution, a national bank, as a

member of the FRS, is prohibited from voluntarily terminating its insured status. See 12 U.S.C. §

1818(a)(1)(A). If a national bank ceases to be a FRS member or ceases to engage in the business

of receiving deposits other than trust funds, its insured status will be involuntarily terminated.

See 12 U.S.C. § 1818(p). In turn, the loss of FRS membership or insured bank status results in



                                                 28
the forfeiture of the rights, privileges, and franchises conferred with the national bank charter.

See 12 U.S.C. §§ 222, 501a.

       107.    Thus, national banks have not only always been required to obtain deposit

insurance to lawfully commence the business of banking, they have also always been required to

maintain their insured bank status to maintain their corporate existence as a national bank.

       108.    In fact, when Congress revised the FDIA in 1989 and 1991 to require national

banks to submit a separate application for deposit insurance, rather than obtain it automatically,

the FRB continued to interpret Section 12 U.S.C. § 222 as an independent deposit insurance

requirement—and Congress rejected the Comptroller’s urging to repeal that requirement. See

Economic Growth and Regulatory Paperwork Reduction Act: Hearing on S. 650 Before the S.

Comm. on Banking, 104th Cong., 91-92 (1995) (testimony of Comptroller indicating that the

FRB interprets Section 222 to “require a national bank both to become a member of the Federal

Reserve and to be insured by FDIC” and advocating for its repeal to allow for the chartering of

uninsured national banks).

IV.    The OCC’s Authorization to Issue Special-Purpose Charters Is Limited to Specific
       Categories of Special Purpose National Banks.

       109.    The Nonbank Charter Program is not the first time OCC has exceeded the limits

of its chartering authority. Each time the OCC has created charters for entities that could not

lawfully carry on the business of banking, the courts struck down those efforts, concluding that
   Case 1:20-cv-03797-DLF Document 1 Filed 12/22/20 Page 29 of 70
OCC is not empowered by the NBA to charter such institutions unless specifically authorized by

Congress.

       110.    For example, in 1977 a federal district court rejected the OCC’s efforts to charter

a national bank whose activities would be limited to the fiduciary services provided by a trust

company—holding that the OCC lacked authority to charter an institution that would not engage


                                                 29
in the business of banking, including receiving deposits. National State Bank v. Smith, No. 76-

1479 (D. N.J. Sept. 16, 1977), rev’d on other grounds, 591 F.2d 223 (3d Cir. 1979).

       111.    In response to this defeat, the OCC asked Congress to expand its authority. It

requested from Congress an amendment to the NBA that would specifically authorize the

Comptroller to charter national trust banks. Congress adopted the requested amendment in 1978

as part of the Financial Institutions Regulatory and Interest Rate Control Act (“FIRIRCA”), 12

U.S.C. § 27(a). Congress thereby gave the OCC specific authorization to create national trust

companies, the first type of special-purpose chartering authority conferred upon the OCC.

       112.    In the following decade, a federal district court once again blocked the OCC’s

efforts to issue special-purpose charters beyond its authority, granting an injunction prohibiting

the OCC from issuing special-purpose charters to “nonbank banks” —that is, institutions

chartered by the OCC that escaped regulation under the BHCA because they either did not

accept demand deposits or make commercial loans and thus did not qualify as “banks.”

Independent Bankers Assn. of America v. Conover, No. 84-1403-CIV-J-12, 1985 U.S. Dist.

LEXIS 22529, Fed. Banking L. Rep. (CCH) P86, 178 (M.D. Fla. Feb. 15, 1985).

       113.    Following the OCC’s defeat in Conover, Congress declined to adopt legislation

extending to the OCC the special-purpose chartering authority it had attempted to assert with

respect to “nonbank banks.” To the contrary, Congress took steps to codify the Conover ruling

by amending   the BHCA, through
   Case 1:20-cv-03797-DLF Documentthe Competitive
                                   1 Filed 12/22/20 Equality
                                                    Page 30 ofBanking
                                                               70     Act (“CEBA”), to make it

clear that financial institutions that are not eligible to obtain and do not obtain deposit insurance

are not “banks.” See 12 U.S.C. § 1841(c); see also S. Rep. No. 100-19, at 7 (1987).

       114.    Ultimately, the OCC is permitted to charter a national bank only: (1) where the

institution is organized to lawfully carry on “the business of banking,” which, under current law,



                                                  30
includes at a minimum taking deposits and obtaining deposit insurance—and thus is a “full-

service national bank”—or (2) where Congress has taken specific legislative action to allow the

OCC to charter an entity to carry on a special purpose other than the business of banking—and

thus is a “special purpose national bank.”

         115.    Currently, Congressional authorization exists to charter only two categories of

special purpose national banks: trust banks and banker’s banks. 12 U.S.C. § 27(a)(last sentence)

and (b). Specific legislative authorization was required for trust banks and banker’s banks

because solely providing fiduciary services or correspondent banking services did not, under

existing law, qualify as lawfully carrying on the business of banking. This would not have been

necessary if the OCC already possessed the broad authority it now claims.

                        THE OCC’S NONBANK CHARTER PROGRAM

I.       The OCC’s Announcement of the Nonbank Charter Program in 2016 Meets with
         Objections and Concern.

         116.    The OCC first formally announced its intent to establish the Nonbank Charter

Program in December 2016, ultimately finalized its establishment and invited applications for

Nonbank Charters in July 2018, and accepted its first application for a Nonbank Charter in

November 2020 in the form of the Figure Charter Application.

         117.    The OCC's proffered legal basis for the Nonbank Charter has remained

unchanged: national banks need not be eligible for, or obtain, deposit insurance from the FDIC in
     Case 1:20-cv-03797-DLF Document 1 Filed 12/22/20 Page 31 of 70
order to lawfully commence business. In other words, the OCC asserted that it could, under its

chartering authority, exempt proposed national banks from the deposit insurance mandate by

making a final determination that they would not be eligible for or required to obtain deposit

insurance.




                                                   31
        118.     For instance, the white paper released by the OCC when it first announced its

intent to establish the Nonbank Charter Program on December 2, 2016, “Exploring Special

Purpose National Bank Charters for Fintech Companies” (available at

https://occ.gov/publications-and-resources/publications/banker-education/files/exploring-special-

purpose-nat-bank-charters-fintech-companies.html), asserted that the OCC has the authority to

charter special purpose national banks that the OCC determined would not engage in receiving

deposits within the meaning of the FDIA and which, therefore, would not be eligible for or

obtain deposit insurance from the FDIC.

        119.     The white paper cited a provision of the OCC’s chartering regulation, 12 C.F.R.

5.20(e)(1)—which provided the OCC may charter a national bank that would engage in at least

one of the following three core banking functions: receiving deposits, paying checks, or lending

money—to support the notion that engaging in receiving deposits is not required to lawfully

carry on the business of banking. And because engaging in receiving deposits was purportedly

not necessary to engage in banking, being eligible for and obtaining deposit insurance was

likewise purportedly not necessary for national banks to lawfully carry on the banking business.

Instead, the OCC asserted, a proposed national bank need only obtain deposit insurance from the

FDIC if it “proposes to accept deposits other than trust funds.” See December 2, 2016 White

Paper at p. 7.

   Case120.    In the subsequent
       1:20-cv-03797-DLF         publications
                          Document             released
                                   1 Filed 12/22/20 Pageto32establish
                                                             of 70      the Nonbank Charter

Program, the OCC adhered to this legal position. For instance, on March 15, 2017, the OCC

published a draft supplement to the Comptroller’s Licensing Manual, entitled “Evaluating

Charter Applications From Financial Technology Companies,” (“Draft Supplement”). The Draft

Supplement, citing to 12 CFR 5.20(e)(1), asserted that the OCC has the authority to charter “a



                                                 32
national bank that . . . does not take deposits within the meaning of the Federal Deposit Insurance

Act (FDIA) and therefore is not insured by the Federal Deposit Insurance Corporation (FDIC)” It

also provided that “[t]his Supplement covers entities other than . . . national banks that accept

deposits and therefore must be insured by the FDIC.”

       121.    The OCC’s initial establishment of the Nonbank Charter Program triggered

significant and persistent public concern and outcry from a wide variety of stakeholders,

including consumer-oriented interest groups, banking industry groups, members of Congress,

academics, state attorneys general, and, of course, state regulators. These stakeholders’ concerns

were initially voiced through public comments on the white paper and draft licensing manual.

       122.    In these public comments, stakeholders questioned the OCC’s statutory authority

to issue national bank charters to nonbank companies and urged the OCC to seek Congressional

approval for the charter so that Congress could deliberate regarding what a federal regulatory

regime for such entities should look like, how to maintain the statutory separations between

banking and commerce, and how to protect the federal safety net traditionally reserved to insured

depository institutions—all of which were issues OCC intended to resolve itself on an ad hoc,

nonpublic basis.

       123.    For its part, through three separate comment letters, CSBS made clear its view

that the OCC lacked statutory authority to issue these Nonbank Charters because national banks

are Case
    required  to engage in receiving
         1:20-cv-03797-DLF Document 1deposits  and obtain
                                       Filed 12/22/20 PageFDIC   insurance in order to be lawfully
                                                          33 of 70


entitled to commence the business of banking and pointed out, at length, that Congress could not

have intended for the OCC to resolve the many weighty public policy issues raised by creating

this unprecedented type of national bank charter. CSBS further explained that such charters

would distort the marketplace for financial services and create tremendous uncertainty and risks



                                                 33
pertaining to access to critical government resources, including the payments system and the

federal safety net. Additionally, CSBS highlighted that the preemptive effect of the charter

nullifies the states’ ability to protect customers.

          124.    Recognizing that the OCC had not responded to the numerous concerns raised

regarding the Nonbank Charter Program and intended to move forward with its plan to exceed its

statutory authority by issuing Nonbank Charters, CSBS initiated a legal action against the OCC

and Comptroller Curry in this Court in April 2017, seeking declaratory and injunctive relief.

          125.    In August 2017 the OCC moved to dismiss CSBS’s lawsuit, arguing that the suit

was premature because the agency was still deciding whether it would actually exercise its newly

claimed power. Relying upon OCC’s representations that it had not yet decided to move forward

with the Nonbank Charter Program, the Court dismissed CSBS’s complaint without prejudice on

April 30, 2018. See generally Conference of State Bank Supervisors v. Office of the Comptroller

of the Currency, 17-cv-763-DLF, Doc. No. 19 (D.D.C., Apr. 30, 2018).

II.       Despite Widespread Public Concern, the OCC Formally Establishes the Nonbank
          Charter Program in 2018 and Invites Applications for Nonbank Charters.

          126.    Within a mere three months of the dismissal of CSBS’s suit, however, the OCC

on July 31, 2018 announced it had begun accepting applications for Nonbank Charters. See Press

Release, OCC Begins Accepting National Charter Applications from Financial Technology

Companies (July 31, 2018) (available at https://www.occ.gov/news-issuances/news-
      Case 1:20-cv-03797-DLF Document 1 Filed 12/22/20 Page 34 of 70
releases/2018/nr-occ-2018-74.html).

          127.    In formally establishing the Nonbank Charter Program, the OCC again asserted

that it had the authority to create the Nonbank Charter because its chartering authority “. . . does

not require the bank to take deposits within the meaning of the Federal Deposit Insurance Act

and therefore would not require insurance from the Federal Deposit Insurance Corporation.” Id.


                                                      34
        128.    On the same day, the OCC published a Policy Statement as well as a finalized

supplement to its Licensing Manual explaining the policies and procedures governing

applications and supervisory expectations for special purpose charters from nonbank fintech

companies. See OCC Policy Statement dated July 31, 20181 and Comptroller’s Licensing Manual

Supplement: Considering Charter Applications from Financial Technology Companies. 2

        129.    The Licensing Manual Supplement reiterated that the special purpose charter was

intended for nonbank fintech companies that would not, as a condition of obtaining the charter,

be required to obtain deposit insurance from the FDIC. See id. at pp. 2-3. The Manual

Supplement further directed any institution that intended to take deposits and obtain FDIC

insurance to apply for a full-service national bank charter. See id. All other applicants were

directed to apply for a Nonbank Charter.

        130.    Thus, in formally establishing the Nonbank Charter Program, the OCC adhered to

the position that a proposed national bank need not obtain FDIC insurance to lawfully commence

the banking business because deposit-taking was not necessary to engage in banking, Rather, as

the OCC continued to maintain, it was only necessary for proposed national banks to obtain

deposit insurance if the OCC determined that a proposed national bank would be receiving

deposits and thus would be eligible for deposit insurance within the meaning of the FDIA.



    Case 1:20-cv-03797-DLF Document 1 Filed 12/22/20 Page 35 of 70


1
  See Policy Statement on Financial Technology Companies’ Eligibility to Apply for National
Bank Charters, Office of the Comptroller of the Currency, July 31, 2018 (available at
https://www.occ.gov/news-issuances/news-releases/2018/pub-other-occ-policy-statement-
fintech.pdf).
2
  See Comptroller's Licensing Manual Supplement: Considering Charter Applications From
Financial Technology Companies, Office of the Comptroller of the Currency, July 2018
(available at https://www.occ.gov/publications-and-resources/publications/comptrollers-
licensing-manual/files/considering-charter-apps-from-fin-tech-companies.html).
                                                  35
III.   The Nonbank Charter Program is Ruled Invalid and Set Aside.

       131.    In the ensuing months, the OCC again faced separate lawsuits initiated by CSBS

and NYDFS challenging the Nonbank Charter Program.

       132.    Although the OCC had not yet accepted an application for the Nonbank Charter,

in May 2019, the SDNY in the Vullo Ruling denied the OCC’s motions to dismiss NYDFS’

complaint, holding that the OCC had exceeded its chartering authority in creating the Nonbank

Charter Program because the OCC’s argument that receiving deposits was not a necessary

attribute of a bank was a fundamental revision of what it means to be a bank. Additionally, the

court reasoned that engaging in receiving deposits is indispensable to the business of banking

under the NBA, in part, because obtaining deposit insurance is required for national banks to

lawfully commence the business of banking. Vullo, 378 F. Supp. 3d at 296 (holding that

“[c]hartering national banks that do not receive deposits -- which are ineligible for insurance

under the FDIA and therefore unable to join the Federal Reserve System -- would introduce an

anomaly into this scheme.”)

       133.    The court subsequently entered a final judgment and order setting aside the

regulation upon which the OCC significantly relied to support to creation of the Nonbank

Charter, 12 C.F.R. 5.20(e)(1), and barring the OCC from accepting any applications for Nonbank

Charters, Lacewell v. Office of the Comptroller of the Currency, 2019 U.S. Dist. LEXIS 182934

(S.D.N.Y.  Oct. 21, 2019),Document
   Case 1:20-cv-03797-DLF  a decision
                                    1 that
                                      Filedis currently
                                            12/22/20    on36
                                                     Page  appeal
                                                             of 70 to the Second Circuit.


       134.    Much of the briefing and legal argument in the New York litigation focused on

the question of whether having and exercising the power to receive deposits was necessary to

carry on the business of banking, rather than on the national bank deposit insurance mandate

itself, because the OCC consistently conceded that a national bank engaged in deposit-taking

must obtain deposit insurance from the FDIC. The OCC likewise conceded this point in its
                                                 36
publications related to the Nonbank Charter Program and repeatedly in the multiple rounds of

litigation, including before this Court.

         135.   Thus, in barring the OCC from accepting applications to charter proposed national

banks that would not accept deposits, the Vullo Ruling also prohibits the OCC from chartering a

proposed national bank that would not be eligible for, apply for, and obtain deposit insurance.

         136.   Additionally, the effects of the Vullo Ruling on the OCC’s chartering authority

are national in scope. The OCC fought, and lost, its argument that the regulation should be set

aside only as to applicants intending to operate in the State of New York. Lacewell v. Office of

the Comptroller of the Currency, 2019 U.S. Dist. LEXIS 182934, at *2 (S.D.N.Y. Oct. 21,

2019).

IV.      Despite the Vullo Ruling’s Limitations on its Chartering Authority, the OCC
         Proceeds with Accepting Applications for Nonbank Charters.

         137.   Despite the Vullo Ruling, the OCC remained undeterred in its effort to expand its

authority to offer national charters to nonbanks regulated by the states. Shortly after becoming

Acting Comptroller in May 2020, Acting Comptroller Brooks repeatedly disparaged the Vullo

Ruling and asserted in multiple interviews and articles that the OCC has authority to issue

Nonbank Charters.

         138.   When asked why the OCC could accept applications in the face of the order

issued in the Vullo Ruling, the Acting Comptroller has sought to wish away the nationwide scope
    Case 1:20-cv-03797-DLF Document 1 Filed 12/22/20 Page 37 of 70
of the Vullo Ruling, asserting that the OCC can continue to accept applications from entities that

do not operate in New York because the ruling was just “one decision by one judge in one case

in one geography.”3


3
 See Joann Barefoot, The First Fintech Comptroller: Acting Comptroller of the Currency Brian
Brooks in his Frist Day in Office, Barefoot Innovation, May 28, 2020, minute 26 (available at


                                                  37
        139.    True to the OCC’s stated goal of deliberately maneuvering around the adverse

Vullo Ruling, Acting Comptroller Brooks and the OCC have solicited and worked with Figure,

which upon information and belief is one of the few fintechs not currently operating in New

York, to become the first Nonbank Charter applicant.

        140.    In his public statements announcing the OCC’s intention to accept Nonbank

Charter applications, the Acting Comptroller made clear that “we don’t need a new regulation or

a new statute.”4 Regardless of any new labels the OCC sought to apply to these charter

applications, however, it was abundantly clear that the applications the OCC was soliciting were

applications for Nonbank Charters—that is, charters that would be granted without any condition

that the recipient obtain deposit insurance from the FDIC. The Acting Comptroller was also clear

that the value of the Nonbank Charter for companies was that it would “preempt the need” to

submit to state licensing by CSBS’s members, thereby reconfirming, with incredible candor, that

the Nonbank Charter is primarily intended to enable nonbank financial institutions to escape

state regulation.5




https://www.jsbarefoot.com/podcasts/2020/5/28/the-first-fintech-comptroller-acting-comptroller-
of-the-currency-brian-brooks-on-his-first-day-in-office) (last visited December 22, 2020)
(Comptroller Brooks characterizing the court’s ruling); see also Steve Cocheo, Fintech Charters
Signal a Tectonic Realignment in Bank, The Financial Brand (July 20, 2020)(available at
   Case 1:20-cv-03797-DLF Document 1 Filed 12/22/20 Page 38 of 70
https://thefinancialbrand.com/98636/occ-comptroller-brian-brooks-fintech-charter-payments-
innovation-crypto-branch/).
4
 See Victoria Guida, Top regulator pushes ahead with plan to reshape banking, sparking clash
with states, Politico, August 31, 2020 (available at
https://www.politico.com/news/2020/08/31/currency-comptroller-reshape-banking-406393).
5
 See Geoffrey Etherington, Douglas Faucette, Matthew McKenna, Payment Chapter 1.0,
JDSUPRA, July 2, 2020 (available at https://www.jdsupra.com/legalnews/payments-charter-1-0-
77255/).


                                               38
       141.    After announcing the OCC’s renewed readiness to process applications for

Nonbank Charters, Acting Comptroller Brooks subsequently reported that there was “significant

interest in federal charters,”6 including the Nonbank Charter, among nonbank lenders, such as

Figure, as well as nonbank payments companies. 7 The Acting Comptroller also reiterated, as

initially set out in the Licensing Manual Supplement, that the OCC would follow the same

charter application process for Nonbank Charter applicants as for full-service national bank

charters, including the draft application process.

       142.    The “draft application process” includes extensive meetings and consultations

between OCC staff and prospective charter applicants prior to the filing of the complete

application. The OCC uses this draft application process to obtain information from the applicant

and ensure the formal application is complete and merits approval.

       143.    After the OCC announced its renewed intention to accept applications for

Nonbank Charters sometime in the fall, on information and belief, at some point in late July,

Figure began preparing an application for a Nonbank Charter, in close coordination with the

OCC. During this time, upon information and belief, Figure met with the OCC and found the

OCC to be “supportive,” “accessible” and “responsive to [Figure’s] questions . . . throughout




6  Case  1:20-cv-03797-DLF Documenton
                                    1 Banking,
                                       Filed 12/22/20 Page 39
 See  Hearing   Before the Comm.                  Housing, andof Urban
                                                                 70    Affairs, November 10, 2020
(Statement of Brian P. Brooks, Acting Comptroller of the Currency) (available at
https://www.occ.gov/news-issuances/congressional-testimony/2020/ct-occ-2020-148-
written.pdf).
7
 See Exclusive: OCC Chief Brian Brooks Says Payments Charter Is Ready, More Crypto Banks
Coming Soon, Forbes, November 17, 2020 (available at
https://www.forbes.com/sites/jasonbrett/2020/11/17/exclusive-occ-chief-brian-brooks-says-
payments-charter-is-ready-more-crypto-banks-coming-soon/?sh=68d63f726266) (Referencing
“Lending Charters” and “Payment Charters”).


                                                 39
[the] whole process” of preparing its application. 8 The OCC accepted the application

approximately three months later.

        V.      Figure Applies for a Nonbank Charter, Triggering Additional Objections
                and Concerns.

        144.    On November 6, 2020, Figure completed the draft application process and

formally submitted an application to the OCC to organize Figure Bank. 9 The application states

that Figure Bank would be engaged in the same lending activities that Figure Lending LLC

currently engages in, as well as new payments activities to be launched by Figure Payments

Corporation (both entities are currently subsidiaries of Figure Technologies Inc.).

        145.    After the OCC formally approves the Figure Charter Application the agency has

already vetted, Figure Lending LLC and Figure Payments Corporation will be merged into

Figure Bank which, by virtue of the NBA’s preemption of state laws administered by CSBS’s

members, will enable Figure to “offer a cohesive set of products and services to its customers

nationwide, to focus its compliance efforts on the requirements of a single regulator.”

        146.    The Figure Charter Application makes clear, however, that Figure Bank “would

not be an insured depository institution.” Because Figure has applied for a national bank charter

and would not, as a condition of obtaining this charter, obtain deposit insurance, as explained

herein, the OCC lacks the legal authority to grant the charter it has actively solicited and is

poised to grant.
    Case 1:20-cv-03797-DLF Document 1 Filed 12/22/20 Page 40 of 70




8
 See Michelle Alt and Ashley Harris, Deep Dive into Figure’s Bank Charter Application, Lendlt
Fintech Digital at 17:10 (available at https://digital.lendit.com/talks/deep-dive-into-figures-bank-
charter-application/).
9
 Although the Figure Charter Application was filed on November 6, 2020, the application was
not posted on the OCC’s website until November 11, 2020.
                                                  40
       147.    Based on the information that is available, and the OCC’s consistent position that

a proposed national bank that would accept deposits must obtain deposit insurance from the

FDIC, the only logical inference that can be drawn from the statement that Figure Bank would

not be FDIC-insured is that Figure Bank would not, in OCC’s view, be “engaged in the business

of receiving deposits” within the meaning of the FDIA.

       148.    However, in (at times conflicting) statements to the press, representatives from

Figure have insisted that Figure has not applied for a Nonbank Charter because Figure will be

engaged in deposit-taking. But the Nonbank Charter has always been an OCC charter issued to

an institution to carry on the business of banking without being required to obtain FDIC

insurance to do so. Since Figure intends to carry on the banking business without obtaining FDIC

insurance, Figure has applied for a Nonbank Charter. This is the case regardless of whether

Figure would not be FDIC-insured because OCC has “decided” they would not be eligible to be

insured, or because OCC has “decided” they simply should not be required to be insured.

Figure’s assertions—and the OCC’s behind-the-scenes guidance to the company—that it is not

applying for the Nonbank Charter are merely a thinly veiled effort to avoid the controversy

surrounding the Nonbank Charter and to evade the scope of the Vullo Ruling.

       149.    Thus, regardless of whether Figure Bank would be a noninsured institution that

does not engage in deposit-taking or that does engage in deposit-taking, Figure has applied for a

charter
   Casethat the OCC lacksDocument
        1:20-cv-03797-DLF the authority to12/22/20
                                  1 Filed  grant.    Page 41 of 70


       150.    Just as with the establishment of the Nonbank Charter Program itself, the OCC’s

acceptance of the Figure Charter Application has triggered significant public objection and

concern. For instance, a group of trade associations representing various segments of the banking

industry sent a letter to the OCC expressing concern that approval of the Figure Charter



                                                41
Application would be “precedent shattering” because, in ignoring the deposit insurance mandate

Congress has placed on national banks, the OCC would “violate the Federal law, the consistently

expressed intent of Congress, and public policy considerations essential to the functioning of the

nation’s financial system.” See Joint letter of banking associations to OCC dated Dec. 7, 2020

(available at https://www.aba.com/advocacy/policy-analysis/joint-trades-letter-to-occ-re-figure-

bank).

         151.    Likewise, a coalition of consumer oriented-interest groups sent a letter to the

OCC urging it to reject the Figure Charter Application because the OCC lacked the authority to

charter a noninsured national bank and because Figure Bank was structured to “gain the benefits

of preemption while evading state consumer protections and avoiding any obligation to meet the

convenience and needs of the communities.” See Consumer groups letter to OCC dated Dec. 8,

2020 (available at https://ncrc.org/ncrc-two-other-consumer-groups-send-comment-letter-

opposing-figures-application-for-a-national-bank-charter/).

     THE NONBANK CHARTER PROGRAM CANNOT STAND, AND THE OCC LACKS
          AUTHORITY TO APPROVE THE FIGURE CHARTER APPLICATION

I.       The OCC Lacks Statutory Authority to Charter Nondepository Institutions or
         Noninsured Depository Institutions and, Thus, the Nonbank Charter Program and
         Impending Chartering of Figure Bank, N.A., Are Unlawful.

         152.    The OCC’s Nonbank Charter Program exceeds the OCC’s statutory authority

because it is not authorized by the NBA to charter an institution to carry on the business of
     Case 1:20-cv-03797-DLF Document 1 Filed 12/22/20 Page 42 of 70
banking that would not be eligible for, apply for, and obtain deposit insurance from the FDIC

and, therefore, the OCC lacks the authority to approve the Figure Charter Application.

         153.    To the extent that Figure has applied to organize an institution that would not, in

the OCC’s view, be eligible for deposit insurance because it would not, in OCC’s view, receive

deposits within the meaning of the FDIA (referred to herein as “nondepository institutions”), the


                                                   42
OCC lacks the authority to approve the Figure Charter Application and any other such

applications for Nonbank Charters because Figure Bank and any other recipient of a Nonbank

Charter would not be lawfully entitled to commence the business of banking under the NBA.

       154.    Additionally, to the extent that Figure has applied to organize an institution that

would, in the OCC’s view, be engaged in receiving deposits within the meaning of the FDIA but,

despite the OCC’s repeated assertions to the contrary, would not be required to obtain deposit

insurance (referred to in this Part as “noninsured depository institutions”), the OCC lacks the

authority to approve the Figure Charter Application and any other such applications for Nonbank

Charters because Figure Bank and any other recipient of a Nonbank Charter would not be

lawfully entitled to commence the business of banking under the NBA.

       A.      The OCC Lacks Statutory Authority to Charter Nondepository Institutions
               and, Thus, to Establish the Nonbank Charter Program and Approve the
               Figure Charter Application.

       155.    The OCC’s Nonbank Charter Program exceeds the OCC’s authority under the

NBA. The OCC lacks the authority to make the determination that a proposed national bank need

not obtain deposit insurance from the FDIC because, in OCC’s view, they would not be

“engaged in the business of receiving deposits” within the meaning of the FDIA. Accordingly, to

the extent that Figure Bank would not obtain FDIC insurance because the OCC believes that

Figure Bank would not be engaged in receiving deposits, the OCC lacks the authority to approve

the Case
    Figure  Charter Application.
         1:20-cv-03797-DLF Document 1   Filed 12/22/20 Page 43 of 70


       156.    Congress has never conferred upon the OCC the broad power to redefine the

business of banking to exclude deposit taking. To do so would have enabled the OCC to create

new categories of federal business charters for companies that are not organized to carry on, let

alone lawfully entitled to commence, the business of banking. In fact, each time the OCC has



                                                   43
attempted to exceed its authority by issuing such charters, the federal courts have struck down its

efforts.

           157.   As previously noted, it is only upon specific authorization by Congress that the

OCC has been allowed to issue special-purpose bank charters to institutions that do not, under

existing law, lawfully carry on the business of banking. Applying fundamental principles of

statutory construction, the existence of these specific grants of Congressional authority

necessarily demonstrates that the OCC does not have any authority to charter special-purpose

national banks other than those expressly authorized by statute. These specific statutory grants of

special- purpose chartering authority would never have been necessary if the OCC possessed

general authority to issue special-purpose charters. In addition, to adopt a broad view of the

OCC’s chartering authority would render the specific grants of statutory chartering authority for

bankers’ banks and trust banks redundant and mere surplusage, contrary to established canons of

statutory construction.

           158.   In asserting that it has the power to issue Nonbank Charters and approve the

Figure Charter Application, the OCC relies upon an interpretation of the “business of banking”

set out in one of its own regulations, 12 C.F.R. § 5.20(e)(1), which was recently held to be

invalid and set aside. That regulation states that the OCC may charter a special-purpose bank that

engages in any activity within the business of banking, provided that it conducts “one of the

following   three core banking
    Case 1:20-cv-03797-DLF     functions:
                           Document       Receiving
                                    1 Filed          deposits;
                                            12/22/20 Page 44 of paying
                                                                70     checks; or lending money”

(emphasis added). But the OCC cannot expand the nature or scope of its own chartering

authority—only Congress can do that.

           159.   Because Section 5.20(e)(1)—never before used by the OCC to support a

chartering decision—would allow a bank charter to be issued to an organization that would not



                                                  44
take deposits and therefore would not carry on the business of banking, it is patently inconsistent

with the NBA, BHCA, FDIA and FRA, as well as established court precedent and long-standing

OCC interpretations. Indeed, the OCC has crafted Section 5.20(e)(1) so expansively that the

agency could create an immeasurable variety of special-purpose nonbank charters under the

purported reach of the regulation. There is no Congressional authority for this far-reaching

power, and the interpretation set out in Section 5.20(e)(1) cannot serve as a valid basis for the

OCC’s Nonbank Charter Program or the approval of the Figure Charter Application.

       160.    The OCC interprets Section 5.20(e)(1) in a manner unsupported by any statutory

language or Congressional instruction. Through this interpretation, the OCC purports to have the

power to define the scope of its own regulatory authority. As such, this interpretation is not

entitled to any deference. Nor is the OCC entitled to deference where its decision making relates

in part to the interpretation of banking statutes it is not charged with implementing and purports

to reconcile conflicting statutory regimes.

       B.      The OCC Lacks Statutory Authority to Charter Noninsured Depository
               Institutions and, Thus, to Establish the Nonbank Charter Program and
               Approve the Figure Charter Application.

       161.    The OCC’s Nonbank Charter Program exceeds the OCC’s authority under the

NBA because the OCC is not authorized to charter noninsured depository institutions. To the

extent the OCC believes that Figure Bank would be engaged in receiving deposits and also

intends
   Case to exempt Figure from
        1:20-cv-03797-DLF      its obligation
                          Document             to obtain
                                    1 Filed 12/22/20 Pagedeposit
                                                          45 of 70insurance from the FDIC, the OCC


lacks the authority to approve the Figure Charter Application.

       162.    For as long as we have had a system of federal deposit insurance in this country,

national banks have always been required to obtain deposit insurance in order to be lawfully

entitled to commence the business of banking. See 12 U.S.C. §§ 26, 222. And failure to become

an FDIC-insured banks so has always been met with the penalty of charter forfeiture. 12 U.S.C. §
                                                 45
501a. Because of this insurance mandate for national banks, national banks are prohibited from

terminating their status as an insured bank, again, subject to the loss of the rights, privileges and

franchises conferred with a national bank charter. See 12 U.S.C. § 1818(a)(1)(A).

       163.    When Congress has decided to authorize the OCC to charter institutions that

would not be required to obtain deposit insurance, it has done so explicitly. For instance, in the

case of national trust companies, the very nature of their business renders them ineligible. See 12

U.S.C. §§ 27(a), 92a.

       164.    And Congress has previously considered, but declined to adopt, laws allowing

national banks to be organized as noninsured “wholesale financial institutions”—that is,

institutions that would only accept uninsured wholesale deposits (i.e. deposits in amounts in

excess of the deposit insurance limit)—and, to accommodate their formation, creating a new

exemption to the BHCA and the coinciding restrictions maintaining the separation of banking

and commerce. See e.g., Supplemental Report of the Committee on Banking and Financial

Services House of Representatives on H.R. 10, Financial Services Competition Act of 1997, H.

Rept. 105-164, Part 2 (Sept. 17, 1997).

       165.    Just as if the OCC were permitted to charter nondepository institutions, the

OCC’s creation of a charter for noninsured depository institutions triggers severe ramifications

that dismantle the structure of the American banking system deliberately constructed by

Congress over the past 150
  Case 1:20-cv-03797-DLF   years. 1
                         Document      Filed 12/22/20 Page 46 of 70


       166.    For instance, the separations put in place by Congress between banking and

commerce will unravel as big technology and commercial enterprises are allowed to enter the

banking system and access the unique privileges formerly reserved strictly to insured depository




                                                  46
institutions, including the federal safety net of the Federal Reserve discount window and

payments systems.

        167.    Additionally, recipients of Nonbank Charters, such as Figure, will evade coverage

of the BHCA although they do not fall within any of the express exemptions enacted in CEBA.

As a result, applications for Nonbank Charters, such as the Figure Charter Application, raise

“substantial questions” under the BHCA. Therefore, the OCC must defer its decision on such

applications to the Federal Reserve Board for its initial consideration of its legality under the

BHCA. See Whitney v. National Bank of New Orleans & Trust Co., 379 U.S. 411, 426 n.7

(1965). The Whitney substantial question doctrine is based on the premise that as long as a

substantial BHCA issue is present an applicant for a national bank charter would not be

“lawfully entitled to commence the business of banking” as required by the NBA. See id. at 425.

        168.    In short, all the same policy concerns that arise in the case of an OCC-chartered

nondepository institution—whether it is the scope of federal authority, preemption of state

consumer protection, distortion of the marketplace, and the chilling of financial innovation—are

equally present in the case of an OCC-chartered noninsured depository institution, and then

some.

        169.    Figure representatives have repeatedly asserted that Figure will only accept

“uninsured deposits.” But, under the FDIA, an “uninsured deposit” is the amount due to any

depositor for deposits in an
   Case 1:20-cv-03797-DLF    insured1 depository
                           Document                institution
                                       Filed 12/22/20  Page 47 in  excess of the deposit insurance limit.
                                                                of 70


        170.    The federal deposit insurance system was put in place not only to ensure that the

savings of bank customers are not lost as a result of bank failure, but, perhaps more importantly,

to protect the banking industry by restoring confidence therein in order to reduce the likelihood




                                                   47
of bank runs in the first place. See, e.g., Federal Deposit Insurance Corporation, A Brief History

of Deposit Insurance in the United States (1998). 10

          171.    Thus, allowing the OCC to charter a noninsured depository institution would be

entirely inconsistent with the purposes of the FDIA, see e.g., 12 U.S.C. § 1816(7), in addition to

the overwhelming majority of federal banking laws that Congress has deliberately applied to

insured depository institutions and which would not apply to a noninsured depository institution.

          172.    Finally, the OCC’s attempt to waive the deposit insurance requirement for

national banks in order to establish the Nonbank Charter Program and approve the Figure

Charter Application is not entitled to deference because, through this interpretation, the OCC

purports to have the power to define the scope of its own regulatory authority. Nor is the OCC

entitled to deference where its decision making relates in part to the interpretation of banking

statutes it is not charged with implementing and creates conflict between otherwise reconciled

statutory regimes.

II.       The OCC’s Actions in Implementing the Nonbank Charter Program and in
          Soliciting and Accepting of the Figure Charter Application are Arbitrary and
          Capricious.

          173.    The OCC’s Nonbank Charter Program also is arbitrary, capricious, and an abuse

of discretion because it has neither considered the many significant implications of the Nonbank

Charter Program, nor has it offered a reasoned explanation for its actions.

      Case174.    Among other
          1:20-cv-03797-DLF    things,1 the
                            Document         OCC
                                         Filed     wholly
                                               12/22/20   failed
                                                        Page 48 ofto
                                                                   70respond   adequately to the many

relevant and significant public comments received in response to its Nonbank Charter Program.




10
   See A Brief History of Deposit Insurance in the United States, Prepared for the International
Conference on Deposit Insurance, September 1998 (available at
https://www.fdic.gov/bank/historical/brief/brhist.pdf).
                                                    48
This includes the many significant policy considerations that weigh strongly against the creation

of this new special charter.

       175.    As articulated in CSBS’s letters in response to the white paper and Manual

Supplement, as well in the public feedback of many others, the Nonbank Charter Program has

raised numerous concerns that remain unaddressed, including but not limited to:

              The nonbank charter is structured to evade the coverage of the BHCA, enables the
               commingling of banking and commerce, and results in the extension of the federal
               safety net to a wide range of large commercial enterprises.

       •       The special-purpose charter undermines and preempts existing state regulation of
               financial services providers; charter holders are entitled to preemption of some
               state laws, to the detriment of consumers.

       •       The charter will not create a level playing field between bank and nonbank
               financial institutions, but instead will result in the OCC distorting the marketplace
               generally by the OCC picking only a few, privileged financial institutions whose
               business models it favors and conferring on them an unprecedented competitive
               advantage over other market participants..

       176.    The OCC failed to acknowledge, much less analyze and address, most of these

myriad concerns before implementing the Nonbank Charter Program.

       177.    Additionally, the OCC’s actions are arbitrary and capricious to the extent that the

OCC has or will imminently determine that Figure Bank would be engaged in receiving deposit

within the meaning of the FDIA but is not required to obtain deposit insurance to lawfully

commence the business of banking,
   Case 1:20-cv-03797-DLF Document 1 Filed 12/22/20 Page 49 of 70
       178.    As detailed above, for the past four years, the OCC has repeated that an institution

that engages in receiving deposits must obtain deposit insurance from the FDIC. Indeed, the

OCC consistently maintained this position because it sought to argue that the clear and

unambiguous deposit insurance requirement for national banks only applies if a national bank

would be taking deposits.


                                                 49
        179.    After a federal court found that the OCC lacked the authority to charter an

institution that would not engage in receiving deposits, however, the OCC, in soliciting and

accepting the Figure Charter Application, has apparently adopted the entirely contradictory, yet

equally meritless, position that a national bank is not required to obtain deposit insurance, even if

it would be engaged in receiving deposits. This is the very definition of capricious action and

cannot be a valid legal basis for the approval of the Figure Charter Application.

        180.    As before, the OCC has failed to respond adequately to, or address, the significant

public concerns raised in response to the Figure Charter Application, including the many

significant legal and policy considerations that weigh strongly against creating a new type of

national bank charter that is exempt from the requirement to obtain deposit insurance.

III.    The Nonbank Charter Program and the Figure Charter Application Harm CSBS’s
        Member Regulators and CSBS Itself.

        181.    The Nonbank Charter Program, including the solicitation and acceptance of the

Figure Charter Application, has created regulatory interference with traditional areas of state

concern; namely, the enforcement of state laws, including consumer protections such as state

usury laws and state licensing laws applicable to nondepository financial institutions providing

consumer financial services. These state laws are of vital importance to the states and their

economies, communities, and citizens, and reflect the unique policy priorities and commitments

of the residents of each state.
   Case 1:20-cv-03797-DLF Document 1 Filed 12/22/20 Page 50 of 70
        182.    As outlined above, the NBA and the OCC’s implementing regulations assert

preemption of state consumer financial laws, including, among others, state licensing laws and

state usury laws. The OCC’s Policy Statement, Licensing Manual Supplement and related public

issuances repeatedly state that recipients of a Nonbank Charter are subject to the same laws and




                                                 50
regulations that apply to national banks, including the federal laws affording preemption and

rendering state consumer financial laws inapplicable.

       183.    In announcing its final decision to establish the Nonbank Charter Program, the

OCC made clear that the Nonbank Charter is an option that would vitiate the necessity of

pursuing state licensure. Further, as indicated in the OCC’s subsequent statements, the primary

motivation for a nondepository financial institution to seek the Charter is to avoid compliance

with existing state law. The preemptive effect of the Nonbank Charter Program occurs regardless

of the nature, size or location of the charter holder’s business.

       184.    Thus, the scope of the harm to CSBS’s members is significant. The Nonbank

Charter Program is available to a very broad array of financial services providers—ranging from

start-up ventures to well-established conglomerates—providing a wide variety of services, from

the traditional (e.g., payment processing) to the more cutting edge (e.g., marketplace lending and

distributed ledger technology). Regardless of the label applied to the charter, interference with

state regulatory authority is inevitable for at least three reasons: (1) an institution must engage in

lending or transmitting money to be eligible for the Nonbank Charter; (2) all states license and

regulate the activities of lending and transmitting money; and (3) the OCC has asserted that the

application of state regulatory authority to Nonbank Charter holders is preempted.

       185.    Figure is currently licensed and regulated by state regulators as a mortgage lender,

consumer   lender, and/or debt
   Case 1:20-cv-03797-DLF      collector
                           Document      in 49
                                    1 Filed    states Page
                                            12/22/20  and the District
                                                           51 of 70    of Columbia.

       186.    By way of just one example, Figure currently holds a mortgage company license

in the State of New Mexico and is subject to New Mexico laws governing the activities of

mortgage loan companies, including the New Mexico Mortgage Loan Company Act, N.M. Stat.




                                                  51
Ann. § 58-21-1 et. seq.; the New Mexico Home Loan Protection Act, N.M. Stat. Ann. § 58-21A-

1 et. seq.; and the New Mexico Unfair Practices Act, N.M. Stat. Ann. § 57-12-1 et seq..

       187.    These fair lending and anti-predatory lending laws in New Mexico currently

require Figure to, among other things, demonstrate that its mortgage loans provide reasonable,

tangible net benefits to borrowers residing in New Mexico. These laws also restrict Figure from,

among other things, imposing certain loan terms such as prepayment penalties and balloon

payment terms while, more generally, preventing unfair or deceptive practices or discriminatory

practices in lending. New Mexico also imposes other limitations on mortgage lending, such as

restrictions on loan flipping, negative amortization, abnormal prepayment penalties, and loan

packing practices, e.g., N.M. Stat. Ann. §§ 58-21A-1 et seq.

       188.    All of these requirements, restrictions and prohibitions are policed, in the first

instance, by requiring Figure to obtain licensure from and submit to regular examination by the

New Mexico Division of Financial Institutions for compliance with these laws.

       189.    The Nonbank Charter Program and Figure’s impending charter directly impede

enforcement of numerous other state laws as well. This includes, for example, restrictions on

consumer lending, such as mandating consideration of a borrower’s ability to repay, e.g., Mo.

Rev. Stat. § 367.185(4); and the imposition of requirements on money transmitters to preserve

customer funds from misappropriation, data breaches and insolvency, e.g., Cal. Fin. Code §§

2037, 2081.
   Case      Compliance with
        1:20-cv-03797-DLF     these1 requirements
                          Document     Filed 12/22/20 isPage
                                                         ensured
                                                             52 of through
                                                                   70      regular examination by the

appropriate state regulatory agency, and violation of these prohibitions and restrictions triggers

several possible government actions, from investigation and inspection to enforcement actions

and criminal referral. See, e.g., Wash. Rev. Code Ann. §§ 19.146.100, 110, 220.




                                                  52
       190.    By way of another example, fifteen states in which Figure holds a license

effectively ban high-cost, short-term small-dollar lending, often referred to as “payday lending,”

by setting interest rate caps or usury limits at levels at which this type of lending would not be

profitable. See, e.g., Ark. Const. amend. 89, § 3. However, the OCC has asserted that recipients

of the nonbank charter are permitted under the NBA to “export” the interest rates permitted in

one state into another state, as explained above. Thus, according to the OCC, Figure (and any

other nonbank) would be, for the first time, permitted to override these state laws and engage in

what would otherwise be usurious lending under state law.

       191.    If the OCC is allowed to preempt state law, Figure will circumvent each of these

described state laws and more. This includes, the State of New Mexico’s prohibition on

predatory, discriminatory and unfair lending practices described above, thus depriving New

Mexico’s citizens of multiple protections and robbing New Mexico itself of the ability to control

this important policy issue. And, just as in New Mexico, the laws of all of the other states that

impose licensing requirements on Figure, regulate the terms of credit it offers, and impose

limitations on disbursements, repayments, fees and charges, or rates of interest on loans offered

by Figure would no longer apply by virtue of NBA preemption. See 12 C.F.R. 7.4008(d),

34.4(a). Even where a state law is not preempted by the NBA, the authority of state regulators to

enforce such non-preempted laws will itself be preempted with respect to Figure and other

Nonbank  Charter recipients
  Case 1:20-cv-03797-DLF    due to 1theFiled
                         Document       OCC’s     exclusive
                                             12/22/20       visitorial
                                                      Page 53 of 70    authority over national banks.

See 12 C.F.R. 7.4000.

       192.    The Nonbank Charter Program and the purported applicability of federal

preemption to Nonbank Charter recipients therefore undermines the states’ enforcement of their

own laws. The OCC’s actions impede the states’ ability to continue their existing regulation of



                                                  53
financial services companies within their borders and to enforce state laws designed to protect

the consuming public and ensure the safety and soundness of nondepository companies. This

injury to state enforcement creates a judicially cognizable interest because it impedes the states’

exercise of their sovereign power to create and enforce a legal code and diminishes that

sovereignty.

       193.    The OCC’s actions also create difficulties for the states in detecting unlicensed

activity within their borders. Similarly, companies facing or at risk of state enforcement actions

escape state enforcement authority by obtaining a Nonbank Charter. Indeed, the OCC has a

history of quickly approving charter applications for entities seeking to avoid state enforcement,

interfering significantly with ongoing state supervisory and enforcement actions. 11

       194.    Indeed, even before the OCC accepted the Figure application, interference with

the regulatory operations of CSBS’s members had already materialized in several forms. For

instance, since the OCC has begun its campaign to redefine what it means to be a bank under

federal law, confusion has arisen as to the meaning of “banking” under state regulatory and

criminal laws prohibiting persons from referring to themselves as, or implying that they are,

“banks” without a bank charter.

       195.    Additionally, because of the OCC’s ongoing effort to expand its chartering

authority to noninsured national banks, states must review their licensing laws to ensure that the

exemptions   traditionally afforded
   Case 1:20-cv-03797-DLF   Documentinsured  banks arePage
                                     1 Filed 12/22/20  appropriately
                                                           54 of 70  calibrated and adjusted.




11
   See, e.g., Ryan Tracy, Switching U.S. Regulators Upends Probe Into Japan’s Biggest Bank,
The Wall Street Journal, November 15, 2017 (available at
https://www.wsj.com/articles/japanese-bank-switches-u-s-regulators-in-middle-of-investigation-
1510741802).
                                                 54
       196.     The establishment of the Nonbank Charter Program also poses challenges for

CSBS’s members in allocating resources for examination and enforcement as state regulators are

faced with the very real prospect that significant resources may be devoted to such efforts, only

to have the relevant institution seek to escape their jurisdiction by obtaining a Nonbank Charter

from the OCC.

       197.     The OCC’s actions also impede cooperation between the states, which further

burdens state resources. State laws require that state-licensed mortgage companies like Figure be

regularly examined (generally on annual basis), and in the case of companies licensed in multiple

states, state regulators work to coordinate exams to make efficient use of state resources. Figure

has more than 40 state mortgage lending licenses. For the states to fulfill their statutory exam

mandates for a company with this many licenses requires the commitment and coordination of

resources across multiple states. Figure’s unexpected ability (and the ability of other nonbanks

like it) to avoid this oversight via the Nonbank Charter creates uncertainty for state agencies

seeking to effectively coordinate and allocate important exam resources.

       198.     The OCC’s actions will also injure CSBS’s members in a directly quantifiable

way. Pursuant to state law, the operating expenses of state licensing and supervision are funded

by assessments levied by state regulators upon licensed financial institutions. See e.g., N.C. Gen.

Stat. § 53-244.100A (“For the purpose of meeting the cost of regulation under this Article, each

mortgage lender, mortgageDocument
  Case 1:20-cv-03797-DLF  broker, 1and  mortgage
                                     Filed 12/22/20 servicer
                                                     Page 55 licensed
                                                             of 70    under this Article shall pay

into the OCOB an assessment as provided in this subsection.”); Georgia Code, O.C.G.A. § 7-1-

41(a) (“The department may, by regulation, prescribe annual examination fees, license fees,

registration fees, and supervision fees to be paid by the institutions and entities assigned to the

department by this title for regulation, supervision, licensure, or registration.”); Montana



                                                 55
Mortgage Act § 32-9-117 (imposing fees on mortgage licensees to fund Montana’s supervisory

program for mortgage licensees).

         199.   The negative fiscal implications of the Nonbank Charter Program for CSBS’s

members are thus immediately obvious. Every non-depository financial firm that receives a

Nonbank Charter in place of a state license to operate in a state deprives CSBS’s members of

crucial resources that are necessary to fund the regulatory functions of CSBS’s members.

Regardless of intent, the OCC’s actions pose an insidious threat to the health of each state’s

regulatory environment, which is designed to protect the markets and consumers within each

state.

         200.   Finally, CSBS itself is harmed by the Nonbank Charter Program and the OCC’s

acceptance and imminent approval of the Figure Charter Application in multiple significant

ways.

         201.   First, the Nonbank Charter Program interferes with CSBS’s ability to facilitate

coordinated multi-state oversight. CSBS facilitates state financial regulators’ work developing

common standards and approaches to licensing and supervision. CSBS also coordinates exam

scheduling and planning for institutions, like Figure, that operate in multiple states. This work

involves CSBS staff and resources across the organization’s legal, regulatory, and data collection

and analytics functions.

   Case202.    Allowing nonbanks
       1:20-cv-03797-DLF Document 1to Filed
                                      evade   state regulation
                                            12/22/20 Page 56 of through
                                                                70        the Nonbank Charter

Program interferes with CSBS’s ability to effectively facilitate examination planning and

coordination processes, leading to inefficiencies and waste in the use of personnel and resources

by both CSBS and the states in multi-state examination and enforcement settings.




                                                 56
          203.   Second, the Nonbank Charter Program interferes with CSBS’s ability to

efficiently administer technology tools and platforms, including the NMLS, on behalf of the

states.

          204.   NMLS is a nationwide licensing platform that serves as the system of record for

state licensure of nonbank money transmitters, consumer lenders, and other licensed nonbank

financial institutions. CSBS also maintains a state supervisory technology platform – the State

Exam System (“SES”) – through which a majority of states conduct a wide range of

examinations of state-licensed nonbank financial services companies.

          205.   Maintaining and developing technology platforms on behalf of the states costs

CSBS millions of dollars per year. This work is planned months, sometimes years, in advance,

with budgetary and staffing decisions based on expectations regarding the level of state licensing

and supervisory activity.

          206.   By enabling state-regulated nonbanks, such as Figure, to escape state licensing

and regulation, the Nonbank Charter Program interferes with CSBS’s ability to reliably

anticipate future staffing and resource needs and creates real risks of over- or under-staffing and

misallocation of resources.

          THE OCC’S REGULATIONS PREEMPTING STATE LAW ARE INVALID,
                     REGARDLESS OF WHETHER THE OCC HAS
               THE AUTHORITY TO CREATE THE NONBANK CHARTER

I.   CaseThe  OCC’s Regulations
         1:20-cv-03797-DLF DocumentPurporting   to Preempt
                                    1 Filed 12/22/20         State
                                                        Law—A Central Feature of
                                                     Page 57 of 70
          the Nonbank Charter Program—Are Invalid and Must be Set Aside.

          207.   The primary purpose of the Nonbank Charter Program is to enable state-regulated

nonbanks to avail themselves of federal preemption afforded under the NBA in order to escape

state regulation. For instance, the Nonbank Charter Program will purportedly allow recipients of

the Nonbank Charter to avoid state licensing and regulation and, instead, comply with a single


                                                 57
set of rules and submit only to a single regulator, the OCC. In offering this purported benefit, the

OCC relies on its own broad regulations, which declare that a wide variety of state consumer

financial laws are inapplicable to national banks as a result of federal preemption under the

NBA. See 12 C.F.R. §§ 7.4007, 7.4008; 34.4 (the “Preemption Regulations”).

          208.   But because these Preemption Regulations have been adopted and maintained

without observance of procedure required by law and exceed the limitations on OCC’s

regulatory authority imposed by the Dodd-Frank Act, they are invalid.

          209.   In 2010, Congress enacted the Dodd-Frank Act and amended the NBA by adding

a provision addressing how and when the NBA preempts state law and generally limiting NBA

preemption. See 12 U.S.C. § 25b. A primary purpose of these newly imposed limitations on the

OCC’s authority was to reverse OCC’s broad and anticipatory assertions of federal preemption,

which previously had “created an environment where abusive mortgage lending could flourish

without State controls” in an effort “to attract additional charters.” S. Rep. No. 111-176, at 16-17

(2010).

          210.   Section 25b provides that “[s]tate consumer financial laws are preempted, only if .

. . . in accordance with the legal standard for preemption in the decision of the Supreme Court of

the United States in Barnett Bank of Marion County, N.A. v. Nelson, Florida Insurance

Commissioner, et al., 517 U.S. 25 (1996), the State consumer financial law prevents or

significantly interferes with
   Case 1:20-cv-03797-DLF     the exercise
                           Document  1 Filedby the national
                                             12/22/20       bank
                                                       Page 58     of its powers.” 12 U.S.C. §
                                                               of 70


25b(b)(1)(B) (emphasis added).

          211.   Section 25b further provides that any determination made by the OCC that state

consumer financial laws are preempted under this standard must be made “by regulation or order

. . . on a case-by-case basis.” Id.



                                                  58
       212.    Section 25b also requires the OCC every five years to review and decide, through

notice and comment, whether to “continue or rescind” each OCC regulation or order which

asserts that state consumer financial laws are preempted. See 12 U.S.C. § 25b(d)(1).

       213.    To implement Section 25b, in 2011, the OCC revised some of the language of its

Preemption Regulations to reference the Barnett Bank decision itself, but did not incorporate the

“prevent or significantly interfere” preemption standard in its Preemption Regulations. See 76

Fed. Reg. 43549 (July 21, 2011). Notwithstanding the lip service to the Barnett Bank decision,

however, the OCC’s revised Preemption Regulations do not comply with the substantive and

procedural requirements in Section 25b, and are therefore invalid, for three reasons.

       214.    First, the OCC Preemption Regulations do not comply with the Barnett Bank

“prevent or significantly interfere” preemption standard but, instead, continue to follow an

outdated preemption standard that deems state law preempted by the NBA if the state law

“obstructed, impaired, or conditioned” the exercise of national bank powers. See Clark v. Bank of

Am., N.A., 2020 U.S. Dist. LEXIS 31454, at *11 (D. Md. Feb. 24, 2020) (“[d]espite the drastic

changes enacted in Dodd-Frank, the OCC has made little revision to its position on preemption

of state consumer protection laws”).

       215.    Although Congress intended to eliminate this latter standard through Section 25b,

the OCC has largely retained it by falsely claiming that its preemption regulations were always

based on1:20-cv-03797-DLF
   Case   the Barnett BankDocument
                           standard—a   claim
                                   1 Filed     that has
                                           12/22/20 Pagenot
                                                         59 withstood
                                                            of 70     judicial scrutiny. See Lusnak

v. Bank of Am., N.A., 883 F.3d 1185, 1193-94 (9th Cir. 2018) (“. . . to the extent that the OCC

has largely reaffirmed its previous preemption conclusions without further analysis under the

Barnett Bank standard, see 76 Fed. Reg. at 43556, we give it no greater deference than before




                                                59
Dodd-Frank’s enactment, as the standard applied at that time did not conform to Barnett Bank.

That is, the OCC’s conclusions are entitled to little, if any, deference.”)

       216.    In part, because the Preemption Regulations have failed to appropriately apply

and incorporate the Barnett Bank preemption standard, the regulations have continued to provide

field preemption, which is directly contrary to Section 25b. See 12 U.S.C. § 25b(b)(4). Compare

12 U.S.C. § 25b(b)(1)(B) (providing that state law is not applicable only if the OCC determines

that state law is preempted) with 12 C.F.R. §§ 7.4007(c) (providing that state law is not

applicable unless the OCC determines that state law is not preempted).

       217.    Second, the Preemption Regulations were enacted and, and continue to be

maintained and applied, without a case-by-case determination of whether the state consumer

financial laws they purportedly preempt impermissibly interfere with national bank powers.

Instead, the Preemption Regulations assert, in a sweeping and anticipatory fashion, that broad

categories of state law are preempted. See 12 CFR §§ 7.4007(b), 74008(d), 34.4(a). See also 12

U.S.C. § 25b(b)(3)(A) (defining “case-by-case basis”).

       218.    Courts have already noted that the OCC has improperly determined that “it was

not bound by Congress’s mandate to review state consumer protection laws on a ‘case-by-case’

basis.” Clark at *11; see also Lusnak at 1193 (9th Cir. 2018) (“The OCC did not conduct its own

review of specific potential conflicts on the ground.”); Hymes v. Bank of Am., N.A., 408 F. Supp.

3d 171, 180 (E.D.N.Y. 2019)
   Case 1:20-cv-03797-DLF     (“. . .1theFiled
                          Document         OCC    believed
                                               12/22/20    it 60
                                                        Page  was   not bound by Dodd-Frank’s case-
                                                                 of 70


by-case requirement to justify its decision with respect to each category of state law on the list.”).

       219.    The OCC has recently confirmed, and cannot dispute, that the case-by-case

requirement “applies to OCC preemption determinations pursuant to section 25b(b)(1)(B).” See

OCC Interpretive Letter 1173 at p. 3 (December 18, 2020) (available at https://occ.gov/news-



                                                  60
issuances/news-releases/2020/nr-occ-2020-176a.pdf). In revising its Preemption Regulations,

OCC acknowledged that it was determining that broad categories of state laws are preempted

pursuant to the authority set out in section 25b(b)(1)(B). 76 Fed. Reg. at 43556-7. Therefore,

even the OCC must concede that the Preemption Regulations violate the procedural requirements

of Section 25b because the OCC did not comply with the case-by-case requirement of Section

25b(b)(1)(B) in revising those regulations.

       220.    Third, regardless of whether OCC’s revised Preemption Regulations complied

with Section 25b’s procedural and substantive requirements at the time they were adopted, the

OCC has failed to conduct a periodic review of these regulation, as is required by Section 25b(d)

and, thus, the regulations are no longer valid.

       221.    Section 25b(d) requires the OCC every five years to conduct a periodic review of

every OCC regulation preempting state consumer financial law by reproposing those regulations,

providing an opportunity for public notice and comment, and deciding whether to continue or

rescind those regulations.

       222.    When the OCC revised its Preemption Regulations in 2011, it reviewed the

existing list of categories of state laws that it contends are preempted to confirm that the types of

state laws listed were “state consumer financial laws” that “present a significant interference,

within the meaning of Barnett, with the exercise of [] national bank powers.” 76 Fed. Reg. at

43557.
   CaseSince repromulgating
       1:20-cv-03797-DLF     the list
                         Document  1 of  preempted
                                      Filed          categories
                                            12/22/20 Page 61 of 70of state law at that time, the OCC


has never revisited the Preemption Regulations, as is required by Section 25b(d).

       223.    Yet the OCC has recently confirmed that regulations determining that state

consumer financial laws are preempted under Section 25b(b)(1)(B) are subject to the 5-year

periodic review requirement. See OCC Interpretive Letter 1173, at p. 4. Inexplicably, the



                                                  61
Preemption Regulations were adopted in 2011 and have not been reproposed since that time—

thus, those regulations are invalid and must be set aside.

       224.    The OCC Preemption Regulations effectuate the primary purpose for which the

Nonbank Charter Program was created—that is, to preempt state law and enable charter

recipients to operate nationwide under a single set of uniform standards. Because these

regulations fail to comply with substantive and procedural limitations Congress has placed on

NBA preemption, they must be deemed invalid.

                                     CLAIMS FOR RELIEF

                                             COUNT I

                        Action Exceeding Statutory Authority:
        Nonbank Charter Program and Approval of the Figure Charter Application

       225.    CSBS incorporates by reference the allegations of the preceding paragraphs.

       226.    The NBA only allows the OCC to charter entities to (1) carry on the “business of

banking” or (2) carry on a special purpose expressly authorized by Congress.

       227.    It is well settled by court precedent, federal banking laws, and historical

chartering practice that to lawfully commence the “business of banking” under the NBA, a

national bank must, at a minimum, engage in receiving deposits and apply for and obtain federal

deposit insurance.

       228.    The Nonbank Charter Program was improperly created to charter institutions that
   Case 1:20-cv-03797-DLF Document 1 Filed 12/22/20 Page 62 of 70
would not lawfully carry on the “business of banking” under the NBA because the charter

recipient will not engage in deposit-taking or obtain deposit insurance from the FDIC.

       229.    The OCC lacks the authority to charter institutions not engaged in the “business

of banking” without the express authorization of Congress. The OCC’s own recently invalidated




                                                 62
regulation (12 C.F.R. 5.20(e)(1)) is insufficient to expand the scope of the OCC’s chartering

authority beyond that delegated to the OCC by statute.

        230.   The OCC is currently subject to, and bound by, a nationwide federal court order

(the Vullo Ruling) that sets aside 12 C.F.R. 5.20(e)(1) and prohibits the OCC from granting a

national bank charter to an institution unless it would be engaged in deposit-taking. The OCC is

estopped from challenging that binding order in the litigation of this matter.

        231.   Additionally, pursuant to 12 U.S.C. § 222, national banks must be insured by the

FDIC.

        232.   The OCC is therefore exceeding its chartering authority by administering the

Nonbank Charter Program and by accepting and imminently approving Figure’s application for a

Nonbank Charter thereunder because the OCC intends to grant a charter to Figure without

obligating Figure to be eligible for, apply for, and obtain deposit insurance from the FDIC.

        233.   The OCC’s interpretation of the scope of its own authority is not entitled to

deference, particularly where the OCC is attempting to interpret a number of federal statutes,

including statutes the OCC is not charged with implementing.

        234.   CSBS is entitled to review of the OCC’s actions and relief pursuant to the

Administrative Procedure Act, 5 U.S.C. §§ 702 and 706(2)(A) and (C).

        235.   The OCC’s Nonbank Charter Program and its imminent approval of the Figure

Charter Application exceed
  Case 1:20-cv-03797-DLF   the OCC’s
                         Document      statutory
                                  1 Filed 12/22/20authority
                                                    Page 63 and
                                                            of 70are otherwise not in accordance


with law.

        236.   This Court should declare the Nonbank Charter Program unlawful and set it aside.

This Court should also enjoin the OCC from taking further action toward the approval of the




                                                 63
Figure Charter Application, or to any other proposed national bank that would not be a federally

insured depository institution.

                                             COUNT II

                             Action Exceeding Statutory Authority:
                             Promulgation of 12 C.F.R. § 5.20(e)(1)

        237.   CSBS incorporates by reference the allegations of the preceding paragraphs.

        238.   As previously noted, the NBA only allows the OCC to charter entities (1) to carry

on the “business of banking” or (2) to carry on a special purpose expressly authorized by

Congress.

        239.   In promulgating 12 C.F.R. § 5.20(e)(1), the OCC endeavored to unilaterally

extend its authority to offer national charters to entities that do not currently and would not,

under the charter, lawfully carry on the “business of banking,” without the requisite

Congressional authorization. The OCC cannot through the promulgation of regulations expand

the scope of its own chartering authority beyond that delegated to the OCC by statute.

        240.   The OCC is currently subject to, and bound by, a federal court order (the Vullo

Ruling) that sets aside 12 C.F.R. 5.20(e)(1) and prohibits the OCC from granting a national bank

charter to an institution unless it would be engaged in deposit-taking. The OCC is estopped from

challenging that binding order in the litigation of this matter.

        241.   Additionally, pursuant to 12 U.S.C. § 222, national banks must be insured by the
   Case 1:20-cv-03797-DLF Document 1 Filed 12/22/20 Page 64 of 70
FDIC.

        242.   The OCC is therefore precluded from relying upon 12 C.F.R. 5.20(e)(1) to accept

or approve any Nonbank Charter application pursuant to which, contrary to federal law, the

chartered institution would not apply for and obtain deposit insurance from the FDIC, including

but not limited to the Figure Charter Application.

                                                  64
        243.     Moreover, the OCC’s interpretation of the scope of its own authority is not

entitled to deference, particularly where the OCC is attempting to interpret a number of federal

statutes, including statutes the OCC is not charged with implementing.

        244.     CSBS is entitled to relief pursuant to the Administrative Procedure Act, 5 U.S.C.

§§ 702 and 706(2)(A) and (C).

        245.     Because Section 5.20(e)(1) has already been found by a federal court to

improperly exceed the OCC’s statutory authority, and because the OCC currently is estopped

from arguing otherwise in this matter, this Court should recognize that this regulation is unlawful

and has been set aside, as well as enjoin the OCC from taking further action toward the creation

or issuance of any charter pursuant to this invalid regulation, including but not limited to the

Figure Charter.

                                             COUNT III

                            Arbitrary and Capricious Action:
                  Nonbank Charter Program and Granting of Figure Charter

        246.     CSBS incorporates by reference the allegations of the preceding paragraphs.

        247.     In making and implementing the Nonbank Charter Program, as well as accepting

the Figure Charter Application, the OCC not only acted beyond its statutory authority but also

failed to consider the effect of its actions on the states’ authority to regulate traditional areas of

state concern.
   Case 1:20-cv-03797-DLF Document 1 Filed 12/22/20 Page 65 of 70
        248.     The OCC likewise has acted directly contrary to its repeated public concessions

that a chartered institution that engages in deposit taking must apply for and obtain FDIC

insurance.




                                                   65
       249.    Further, the OCC has failed to consider the many significant concerns arising

from the Nonbank Charter Program and the Figure Charter Application and it did not offer a

reasoned explanation for its decision.

       250.    Under the APA, an agency cannot act in a manner that is arbitrary or capricious

and is required to engage in “reasoned decision making” when adopting new rules. 5 U.S.C. §

706(2)(A).

       251.    Moreover, the OCC’s actions are not entitled to deference, particularly where the

OCC is attempting to define the scope of its own authority and interpret a number of federal

statutes, including statutes the OCC is not charged with implementing.

       252.    The OCC’s Nonbank Charter Program is “arbitrary, capricious, an abuse of

discretion, or otherwise not in accordance with law,” under the Administrative Procedure Act, 5

U.S.C. § 706(2)(A). Thus, this Court must declare the Nonbank Charter Program unlawful and

set it aside and enjoin the OCC from taking further action on the Figure Charter Application.

                                            COUNT IV

                          Action Exceeding Statutory Authority:
                  Promulgation and Application of Preemption Regulations

       253.    CSBS incorporates by reference the allegations of the preceding paragraphs.

       254.    A primary purpose of the Nonbank Charter Program is to enable state-regulated

nonbanks to avail themselves of the federal preemption afforded under the NBA in order to
   Case 1:20-cv-03797-DLF Document 1 Filed 12/22/20 Page 66 of 70
escape state regulation.

       255.    The Preemption Regulations upon which the OCC relies to extend federal

preemption to national banks exceed the OCC’s regulatory authority, however, and are therefore

invalid. See 12 C.F.R. §§ 7.4007, 7.4008, and 34.4.




                                                 66
       256.    The Dodd-Frank Act amended the NBA to impose substantive and procedural

limitations on the OCC’s authority to issue regulations declaring that state law is not applicable

to national banks because it is preempted by the NBA. 12 U.S.C. §25b.

       257.    Specifically, Dodd-Frank updated Section 25b to limit preemption to

circumstances in which a state consumer financial law “prevents or significantly interferes with”

the exercise of a national bank’s powers.

       258.    Nonetheless, the revised Preemption Regulations thereafter promulgated by the

OCC continue to apply an outdated and more broad standard that Congress rendered obsolete

with the passage of Dodd-Frank, permitting the OCC to impose preemption whenever the OCC

deems a state law to “obstruct, impair or condition” the exercise of national bank powers.

       259.    Additionally, the Preemption Regulations impose field preemption of state

consumer financial laws, in direct contravention of Section 25b. The Preemption Regulations

improperly impose a default presumption that a state consumer protection law is preempted,

rather than imposing preemption only after a state law is determined to significantly interfere

with national bank powers.

       260.    Section 25b further obligates the OCC to make a preemption determination on a

“case-by-case basis.”

       261.    Yet in promulgating and applying the Preemption Regulations, the OCC has not

undertaken  the required case-by-case
   Case 1:20-cv-03797-DLF             analysis
                          Document 1 Filed      of the
                                           12/22/20    affected
                                                     Page        state laws. For each of these
                                                          67 of 70


reasons, the OCC has exceeded its statutory authority in promulgating and applying the

Preemption Regulations, which are therefore invalid.

       262.    CSBS is entitled to relief pursuant to the Administrative Procedure Act, 5 U.S.C.

§§ 702 and 706(2)(A) and (C). Because the OCC has exceeded its statutory authority by



                                                 67
promulgating and applying the Preemption Regulations, this Court must declare the Preemption

Regulations unlawful and set them aside.

                                             COUNT V

                       Failure to Observe Procedure Required by Law:
                    Failure to Periodically Review Preemption Regulations

       263.    CSBS incorporates by reference the allegations of the preceding paragraphs.

       264.    A primary purpose of the Nonbank Charter Program is to enable state-regulated

nonbanks to avail themselves of the federal preemption afforded under the NBA in order to

escape state regulation.

       265.    The OCC relies upon its Preemption Regulations to extend federal preemption to

national banks. See 12 C.F.R. §§ 7.4007, 7.4008, and 34.4(a)(1).

       266.    Since their revision in 2011, the OCC has failed to conduct a periodic review of

the Preemption Regulations every five years, as required by 12 U.S.C. § 25b(d), and the

regulations are therefore no longer valid.

       267.    CSBS is entitled to relief pursuant to the Administrative Procedure Act, 5 U.S.C.

§§ 702 and 706(2)(D). Because the OCC has failed to observe the procedures required by law,

this Court must declare the Preemption Regulations unlawful and set them aside.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff CSBS prays for a judgment and order:
   Case 1:20-cv-03797-DLF Document 1 Filed 12/22/20 Page 68 of 70
       1.      Declaring that the Office of Comptroller of the Currency lacks statutory authority

under the National Bank Act to create the Nonbank Charter Program and approve applications to

charter institutions that would not lawfully carry on the “business of banking” because they

would not engage in receiving deposits or obtain deposit insurance from the FDIC;




                                                 68
       2.      Declaring that the OCC lacked statutory authority under the National Bank Act to

promulgate 12 C.F.R. § 5.20(e)(1);

       3.      Declaring that that OCC lacks statutory authority to approve the Figure Charter

Application;

       4.      Declaring that the OCC’s Nonbank Charter Program and the OCC’s solicitation,

acceptance, and approval of the Figure Charter Application are arbitrary, capricious, an abuse of

discretion or otherwise not in accordance with law;

       5.      Declaring the Nonbank Charter Program unlawful and setting it aside;

       7.      Declaring the OCC’s promulgation of 12 C.F.R. § 5.20(e)(1) unlawful and setting

that regulation aside;

       8.      Declaring that the OCC lacked statutory authority to promulgate and apply the

Preemption Regulations in contravention of 12. U.S.C. § 25b;

       9.      Declaring that the OCC’s failure to periodically review the Preemption

Regulations every five years has rendered the regulations invalid;

       10.     Declaring the Preemption Regulations unlawful and setting them aside;

       11.     Awarding injunctive relief prohibiting the OCC from continuing the Nonbank

Charter Program or creating or issuing any Nonbank Charter pursuant to 12 C.F.R. § 5.20(e)(1);

       12.     Awarding injunctive relief prohibiting the OCC from granting a national bank

charter
   Caseto  Figure or any other
        1:20-cv-03797-DLF      institution
                          Document   1 Filedthat seeks Page
                                             12/22/20  to carry
                                                            69 ofon
                                                                  70the business of banking under the


NBA without obtaining FDIC insurance;

       13.     Awarding Plaintiff its reasonable costs, including attorneys’ fees, incurred in

bringing this action; and

       14.     Awarding any such other relief as the Court deems just and equitable.



                                                 69
Date: December 22, 2020                              Respectfully submitted,


                                                     /s/ Jennifer Ancona Semko
                                                     Jennifer Ancona Semko (Bar No. 481119)
                                                     Graham Cronogue (Bar. No. 1044036)
                                                     BAKER & McKENZIE LLP
                                                     815 Connecticut Avenue NW
                                                     Washington, DC 20006
                                                     Tel: +1 202 835-4250
                                                     Fax: +1 202 416-7055
                                                     jennifer.semko@bakermckenzie.com
                                                     graham.cronogue@bakermckenzie.com

                                                     and

                                                     John Gorman
                                                     Margaret Liu
                                                     Michael Townsley
                                                     CONFERENCE OF STATE BANK
                                                     SUPERVISORS, INC.
                                                     1129 20th Street, NW
                                                     Washington, DC 20036
                                                     Tel: +1 202 296-2840
                                                     bgorman@csbs.org
                                                     mliu@csbs.org
                                                     mtownsley@csbs.org




  Case 1:20-cv-03797-DLF Document 1 Filed 12/22/20 Page 70 of 70




                                                70
